       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                       - Part 2 Pg 1 of 175




Transfers of Product Rights For No
Consideration
Dilaudid (4I)




                                                                                           125
         19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                         - Part 2 Pg 2 of 175




Transfer of Dilaudid From PPLP to PRA L.P. for No
Consideration Valued at $23.2MM
On October 1, 2016, PPLP transferred its rights, title, and interest in Dilaudid to
PRA L.P. for no consideration. Subsequently, on May 1, 2017, PRA L.P.
contributed these assets to Rhodes Pharma’s then parent Coventry.
PPLP, through its subsidiary Purdue Pharmaceutical Products L.P. (3XP), had
acquired Dilaudid rights from Abbott, a third-party, in 2007 and 2008 for $99MM,
including liabilities. In 2013 and 2014, PPLP took impairment charges because
of lower sales projections.
Following the transfer, PPLP remitted $3.6MM in 2016 and $4.5MM in 2017 to
PRA L.P. for MS Contin and Dilaudid profits. At the time of the transfer in 2017,
Dilaudid rights had a book value of $16.9MM.
The Dilaudid rights transfer value is estimated at $23.2MM. This estimate
includes $19.9MM in NPV of the rights and $3.3MM in prorated profit payments
made to PRA L.P. in 2016 and 2017 after the rights transfer. This does not
represent a loss of value, since the transfer, after the rights were subsequently
transferred to Coventry, occurred between two parties within the Debtor group.



                                                                                             126
               19-23649-rdd        Doc 3428-3       Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix B
                                                        - Part 2 Pg 3 of 175




Rights Transferred From PPLP Via PRA L.P. to Rhodes
Pharma
PPLP acquired U.S. rights to Dilaudid in 2007 and 2008 from Abbott.
On October 1, 2016, PPLP transferred its rights, title, and interest in
Dilaudid to PRA L.P., which in turn contributed the assets to Rhodes
Pharma’s then parent, Coventry, effective May 1, 2017. At the time
of the transfer, Dilaudid rights had a book value of $16.9MM.
PPLP remitted $3.6MM in 2016 and $4.5MM in 2017 to PRA LP for
MS Contin and Dilaudid profits. Dilaudid’s pro-rata share of profit
payments for 2016 and 2017 is $3.3MM.




Source: PPLPUCC001908669, 7-8. PPLP’s Combined Financial Statements for 2008, 15. PPLP’s Combined Financial Statements for 2014, 15.
Assignment and Assumption Agreement, October 1, 2016. PPLP’s Combined Financial Statements for 2017, 35.
                                                                                                                                       127
               19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                         - Part 2 Pg 4 of 175




Dilaudid Rights Were Obtained in 2007 and 2008 from
Abbott for $99.1MM




Source: PPLP’s Combined Financial Statements for 2008, 15.

                                                                                                             128
               19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                         - Part 2 Pg 5 of 175




PPLP Took Impairment Charges for Dilaudid in 2013
and 2014 Due to Lower Sales Projections




Source: PPLP’s Combined Financial Statements for 2014, 15.

                                                                                                             129
                19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                          - Part 2 Pg 6 of 175




 Effective May 1, 2017, PPLP Transferred Dilaudid Rights
 That Had a Net Book Value of $16.9 Million to PRA L.P.




PPLP remitted $3.6MM in 2016 and $4.5MM in 2017 to PRA L.P. for MS
Contin and Dilaudid profits. Dilaudid’s pro-rata share of the profit payments for
2016 and 2017 is $3.3MM.


 Source: PPLP’s Combined Financial Statements for 2017, 35.

                                                                                                              130
               19-23649-rdd       Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                        - Part 2 Pg 7 of 175




Assignment of Dilaudid Rights to Rhodes Pharma




Source: Assignment and Assumption Agreement, October 1, 2016.

                                                                                                            131
       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                       - Part 2 Pg 8 of 175




Methodology to Value the Transfer of Rights

The discounted cash flow (DCF) valuation methodology was used to
estimate the value of the transfer of Dilaudid rights.
The present value calculation is as of May 1, 2017 (effective date of
transfer) based on pre-tax cash flows, as this was a non-tax transfer.
The valuation was based on actual sales and management
forecasts.




                                                                                           132
               19-23649-rdd        Doc 3428-3       Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                        - Part 2 Pg 9 of 175




Assumptions for Valuation of Dilaudid Rights

The DCF valuation was based on the following assumptions:
• Cash flow forecasts based on:
     ─ Sales data for 2017 H2
     ─ Management forecasts through 2029
• Pre-tax valuation (i.e., tax rate of 0%), as this was a non-tax
  transfer
• Discount rate of 9% (utilized by PPLP for its internal valuation)
• Terminal value of cash flows
     ─ Growth rate of -5% (based on long-term forecasts) and 9% discount
       rate
Present value of the Dilaudid rights as of May 1, 2017 is $19.9MM.
     ─ After-tax value using a 35% tax rate would be $12.9MM.


Source: Consolidated Long-Term Plan Model 2019-2027 (June 2019 LE).

                                                                                                            133
                                           19-23649-rdd    Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                                           - Part 2 Pg 10 of 175




               Estimated Value of Transferred Dilaudid Rights: $19.9MM

                            $25.0




                                                                                                                     $19.9
                            $20.0
                                                                                     $3.1
Net present value ($ in millions)




                                                   $16.8
                            $15.0




                            $10.0




                                    $5.0




                                    $0.0
                                                2017 H2–2029                     Terminal value                    Total NPV



               Source: Consolidated Long-Term Plan Model 2019-2027 (June 2019 LE).

                                                                                                                                134
               19-23649-rdd        Doc 3428-3                                  Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                                                  - Part 2 Pg 11 of 175




Sensitivity of Valuation to Terminal Value Growth Rates


                                                                             $ in millions               Valuation


                                                                                             -5%           $19.9


                                                                                             -4%           $20.2


                                            Terminal Value Growth Rate (%)
                                                                                             -3%           $20.5


                                                                                             -2%           $20.9


                                                                                             -1%           $21.3


                                                                                             0%            $21.9


                                                                                             1%            $22.6


                                                                                             2%            $23.5




Source: Consolidated Long-Term Plan Model 2019-2027 (June 2019 LE).

                                                                                                                                       135
               19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59    Appendix B
                                                        - Part 2 Pg 12 of 175




Current Status: Dilaudid is Currently Registered With
the FDA by Rhodes Pharma




Source: U.S. Food and Drug Administration, “New Drug Application (NDA):019892,” available at
https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=019892
                                                                                                              136
      19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                     - Part 2 Pg 13 of 175




Transfers of Product Rights For No
Consideration
MS Contin (4J)




                                                                                          137
        19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                       - Part 2 Pg 14 of 175




Transfer of MS Contin From PPLP to PRA L.P. for No
Consideration
On October 1, 2016, PPLP transferred its rights, title, and interest in
MS Contin to PRA L.P., which contributed the assets to Rhodes
Pharma’s then parent Coventry, effective May 1, 2017, for no
consideration. On the effective date, May 1, 2017, MS Contin rights
had a book value of $0.
The estimate of the value of the MS Contin rights transfer to PPLP is
$21.7MM, which includes $16.9MM in NPV for the rights and
$4.8MM in prorated profit payments made to PRA L.P. in 2016 and
2017 after the rights transfer. However, this does not represent a
loss of value to the Debtor, since the transfer, after the rights were
subsequently transferred to Coventry, occurred between two parties
within the Debtor group.
Rhodes Pharma has been paying royalties for MS Contin to
Mundipharma subsequent to the transfer of rights.



                                                                                            138
              19-23649-rdd      Doc 3428-3      Filed 08/05/21 Entered 08/05/21 15:09:59              Appendix B
                                                   - Part 2 Pg 15 of 175




Rights Transferred From PPLP via PRA L.P. to Rhodes
Pharma
PPLP obtained U.S. rights to sell MS Contin via licenses from
Mundipharma in 1997, 2002, 1998, and 2008.
On October 1, 2016, PPLP transferred its rights, title, and interest in
MS Contin to PRA L.P., which contributed the assets to Rhodes
Pharma’s then parent Coventry, effective May 1, 2017.
PPLP remitted $3.6MM in 2016 and $4.5MM in 2017 to PRA L.P. for
profits associated with MS Contin and Dilaudid (assumed to be
included in the cash transfers to PRA L.P.). MS Contin’s pro-rata
share of payments for 2016 and 2017 is $4.8MM.




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020) 58, 380. MS Contin License Agreement, 1. PPLP’s
Combined Financial Statements for 2017, 35.
                                                                                                                                    139
                 19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                    Appendix B
                                                           - Part 2 Pg 16 of 175




 MS Contin Background

 MS (morphine sulfate) Contin was introduced in the U.S. in 1984 by
 Purdue Frederick. The FDA required an Investigational New Drug for
 MS Contin in 1985 and approved it in 1987.
 MS Contin’s extended release technology was in-licensed by PPLP
 from Napp Pharmaceuticals, a foreign IAC.
 PPLP obtained MS Contin rights from Mundipharma through various
 license agreements in 1992, 1997, 1998, and 2008. These
 agreements also involve parent companies of PPLP.
 PPLP transferred its rights to sell MS Contin to Rhodes Pharma
 effective May 1, 2017 (agreement dated Oct. 1, 2016). This transfer
 was completed through the parent of PPLP to Rhodes Pharma.
Source: The Pink Sheet, “Purdue Frederick will submit NDA for MS Contin,” The Pink Sheet, Jul. 8, 1985. U.S. Food and Drug Administration, Orange
Book Approved Drug Products with Therapeutic Equivalence Evaluations; U.S. Food and Drug Administration, Drugs@FDA: FDA-Approved Drugs. David
Crow, “What next for the Sacklers? A pharma dynasty under siege,” Financial Times, Sep. 7, 2018, https://www.ft.com/content/46ff5632-b1bd-11e8-99ca-
68cf89602132 Daniel J. Frisch and Lesley Cameron, "Economic Analysis of the MS Contin Royalty Rate Paid By Purdue Pharma L.P.," Horst Frisch
Incorporated, Aug. 25, 2017. Manufacturer's License Agreement between Mundipharma A.G., Purdue Pharma L.P., and PLP Associates Holdings L.P.,
Jan. 1, 2008. Intercompany and Non-Cash Transfers Analysis (Alix Partners, May 28, 2020), 164. Assignment and Assumption Agreement for MS Contin
between Purdue Pharma L.P. and Rhodes Pharma L.P., Oct. 1, 2016.

                                                                                                                                                       140
              19-23649-rdd      Doc 3428-3      Filed 08/05/21 Entered 08/05/21 15:09:59            Appendix B
                                                   - Part 2 Pg 17 of 175




Assignment and Assumption Agreement for MS Contin to
Rhodes Pharma




Source: Assignment and Assumption Agreement, October 1, 2016. Purdue Holdings L.P. name changed to PRA L.P. in 2018.
                                                                                                                       141
       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                      - Part 2 Pg 18 of 175




Methodology to Value the Transfer of Rights

The discounted cash flow valuation methodology was used to
estimate the value of the transfer of MS Contin rights.
The present value calculation is as of May 1, 2017 (effective date of
transfer) based on pre-tax cash flows, as this was a non-tax transfer.
The valuation was based on actual sales and management
forecasts.




                                                                                           142
        19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                       - Part 2 Pg 19 of 175




Assumptions for the Valuation of MS Contin Rights

The DCF valuation was based on the following assumptions:
• Cash flow forecasts based on:
  ─ Sales data for 2017 H2
  ─ Management forecasts through 2029
• Pre-tax valuation, as this was a non-tax transfer
• Discount rate of 9% (utilized by PPLP for its internal valuation)
• Terminal value of cash flows
  ─ Growth rate of -5% (based on long-term forecasts), 9% discount rate
• Present value of MS Contin rights as of May 1, 2017 is $16.9MM
  ─ After-tax value using a 35% tax rate would be $11.1MM




                                                                                            143
                                            19-23649-rdd     Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                                             - Part 2 Pg 20 of 175




           Estimated Value of Transferred MS Contin Rights:
           $16.9MM
                                    $18.0
                                                                                                                        $16.9
                                                                                         $2.2
                                    $16.0


                                    $14.0            $14.7
Net present value ($ in millions)




                                    $12.0


                                    $10.0


                                     $8.0


                                     $6.0


                                     $4.0


                                     $2.0


                                     $0.0
                                                 2017 H2–2029                       Terminal value                    Total NPV


           Source: Consolidated Long-Term Plan Model 2019-2027 (June 2019 LE).

                                                                                                                                  144
       19-23649-rdd   Doc 3428-3                              Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                                 - Part 2 Pg 21 of 175




Sensitivity Analysis: Impact on Valuation of Alternative
Terminal Value Growth Rates

                                                           $ in millions                  Valuation


                                                                           -5%              $16.9


                                                                           -4%              $17.1


                          Terminal Value Growth Rate (%)                   -3%              $17.3


                                                                           -2%              $17.6


                                                                           -1%              $17.9


                                                                           0%               $18.3


                                                                           1%               $18.8


                                                                           2%               $19.5




                                                                                                                      145
              19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                       - Part 2 Pg 22 of 175




Current Status: MS Contin Currently Registered With the
FDA by PPLP and Marketed by Rhodes Pharma




Source: U.S. Food and Drug Administration, “MS Contin Label,” available at
https://www.accessdata.fda.gov/drugsatfda_docs/label/2018/019516s053s054lbl.pdf at 27.

                                                                                                            146
      19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                     - Part 2 Pg 23 of 175




Asset Purchase
Adhansia (1N)




                                                                                          147
        19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                       - Part 2 Pg 24 of 175




PPLP Purchased U.S. Rights to Adhansia From Purdue
Pharma Canada
On October 11, 2018, PPLP entered into an asset purchase agreement
with Purdue Pharma Canada for the Adhansia assets. As of September
15, 2019, Purdue Pharma Canada had received a total of $20.2MM
pursuant to the asset purchase and related payments. These payments
include upfront and milestone payments, as well as reimbursements to
Purdue Pharma Canada for expenses incurred in getting FDA approval
for Adhansia. PPLP also has an on-going obligation to pay a royalty rate
of 8% on Adhansia sales in the U.S.
Of the total $20.2MM payment, PPLP paid $4.9MM, and Adlon
Therapeutics L.P., which is part of the Debtor Group, paid $15.3MM.
Our analysis shows that PPLP was not disadvantaged by this
transaction. The majority of payments relate to third-party cost
reimbursements; and based on a profit share analysis, it is estimated
that PPLP will retain 70% of the profits from its U.S. sales of Adhansia.


                                                                                            148
                19-23649-rdd        Doc 3428-3       Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix B
                                                        - Part 2 Pg 25 of 175




Adhansia Overview

Adhansia was first developed under the name Triphentin by Purdue
Pharma Canada. The drug, with a fast onset of action, is a long-
acting methylphenidate (a stimulant) treatment for attention deficit
hyperactivity disorder (ADHD) in adults. Board approval for
development was given in 2010.
Health Canada approved the product for marketing on December 6,
2017. It has been marketed under the name Foquest in Canada,
where it was launched on February 1, 2018. The drug received
extended indication for children and adolescents with ADHD on
March 12, 2019 in Canada.




Source: Triphentin Development Program and Data Package, Science and Technology Committee, July 15, 2015; Triphentin: Progress and Plans,
Science and Technology Committee, October 26, 2016; Purdue Pharma Canada press release February 1, 2018; Purdue Pharma Canada press
release March 12, 2019
                                                                                                                                            149
                19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix B
                                                         - Part 2 Pg 26 of 175




Adhansia Acquisition by PPLP

PPLP first started discussing acquiring Foquest (eventually renamed
Adhansia) assets in January 2018. It is the only U.S. product using
methylphenidates, with a short onset, and a duration exceeding 12 hours.
PPLP signed the asset purchase agreement on October 11, 2018. PPLP
expects to keep 78% of the profits, with an expected NPV of $96MM. The
upfront payment of $4.9MM includes the closing amount, as well as
reimbursement to Purdue Pharma Canada for FDA filing fees and costs of
adult workplace environment (AWE) clinical trials. The additional payments
to Purdue Pharma Canada are based on FDA approval, first sale,
reimbursement of FDA expenses, and reimbursement of AWE clinical trials.
The agreement also includes going-forward royalty payments to Purdue
Pharma Canada of 8% of net sales.
There is a separate supply agreement between PPLP and Purdue Pharma
Canada. While we have not reviewed this arrangement, due to a lack of
sufficient information, it is unlikely to affect our conclusions regarding this
transfer, given the share of profits that PPLP is expected to retain from the
sale of Adhansia.

Source: Boards of Directors Meetings US Companies, January 30 to February 1, 2018 (PPLP004414567), pdf pp. 20, 43-44; Asset purchase
agreement between Purdue Pharma Canada and PPLP dated October 11, 2018, sections 2.6(a)(i) to 2.6(a)(v), pages 16 and 17, and section 2.10(a),
page 18; FINAL DRAFT Adhansia BoD presentation, page 5. eNPV or expected net present value represents probability adjusted NPV.
                                                                                                                                                 150
                19-23649-rdd         Doc 3428-3         Filed 08/05/21 Entered 08/05/21 15:09:59                    Appendix B
                                                           - Part 2 Pg 27 of 175




Adhansia Approval and Adlon Therapeutics L.P. (“Adlon”)

The FDA approved Adhansia, indicated for the treatment of ADHD,
on February 27, 2019. Adlon (a subsidiary of PPLP) issued a
corresponding press release and lists Adhansia as its only product.
The total payments to Purdue Pharma Canada from PPLP for
Adhansia Assets are $20.2MM. In addition to the upfront payment of
$4.9MM made by PPLP, Adlon made payments of $9.0MM to
Purdue Pharma Canada for FDA approval and reimbursement of
FDA approval expenses on March 20, 2019.The additional
payments included:
     ─ Payment of $2.4MM on April 5, 2019 to reimburse clinical trials
     ─ Payment of $4MM on August 5, 2019 for first sale



Source: FDA approval letter for Adhansia, 27 February 2019; Adlon Therapeutics press release for approval of Adhansia, 1 March 2019; Source:
Adlon Therapeutics, “Products,” available at https://adlontherapeutics.com/adhansia-xr/; Intercompany and Non-Cash Transfers Analysis (May 28,
2020), 189; PPLP & Subsidiaries_August 5, 2019.


                                                                                                                                                 151
                19-23649-rdd         Doc 3428-3         Filed 08/05/21 Entered 08/05/21 15:09:59                     Appendix B
                                                           - Part 2 Pg 28 of 175




Payments to Purdue Pharma Canada From PPLP for
Adhansia Assets: $20.2MM

       Payment Description                         Paying Entity                     Payment Date                    Payment Amount (USD)

1. Purchase price paid at closing                      PPLP                       12 December 2018                           $4,909,566

2. FDA expense reimbursement and
                                             Adlon Therapeutics L.P.                 20 March 2019                           $8,951,941
FDA approval
3. Costs in respect of the AWE
                                             Adlon Therapeutics L.P.                   5 April 2019                          $2,386,059
clinical trials

4. First commercial sale                     Adlon Therapeutics L.P.                 5 August 2019                           $4,000,000

                 Total                                                                                                       $20,247,566


             1. Purchase Price Paid at Closing                                      2. FDA Expense Reimbursement and FDA Approval

                                                                                     FDA expense reimbursement
          Amount at closing                      $1,000,000                                                                        $3,951,941
                                                                                              amount

            FDA filing fee                       $2,421,495                              FDA approval payment                      $5,000,000

  Reimbursement of AWE clinical
                                                 $1,488,071                                     Sub-total                          $8,951,941
 trials costs as of August 31, 2018

              Sub-total                          $4,909,566


Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 189; Asset purchase agreement between Purdue Pharma Canada and PPLP
dated October 11, 2018, sections 2.6(a)(i) to 2.6(a)(v), pages 16 and 17, see section 2.10(a) on page 18 for royalty payments at a rate of 8% on net
sales
                                                                                                                                                       152
                19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix B
                                                         - Part 2 Pg 29 of 175




Adhansia Profit Share Analysis Shows That PPLP Was
Not Disadvantaged
The royalty rate of 8% of net sales leaves most of the profit with PPLP.
The estimated PPLP profit share is 70% and Purdue Pharma Canada
share is 30%. This analysis is based on PPLP’s forecasted Adhansia
P&L for 2019–2035, and it takes into account U.S. launch in 2019.
                                      Present Value ($ in millions of USD)                         2019-2035

                                                    PPLP net sales                                   $697.9

                                                   PPLP net income                                   $107.5

                                       Profit to PPLP (after-tax cash flows)                         $104.3
                               Share of profits to Purdue Pharma Canada (after-
                                                                                                      $44.1
                                    tax upfront, milestones, and royalties)
                                   Effective share of profit to Purdue Pharma
                                                                                                       30%
                                                    Canada
                                                Profit share to PPLP                                   70%

In comparison, at time of acquisition with the U.S. launch expected for 2021,
PPLP estimated a 78% profit share, mainly attributed to higher sales
forecasts.
Source: 1.2.47.1 Brand PL discussion on 11202019 follow up, page 7; FINAL DRAFT Adhansia BoD presentation, page 5; see also Project Pearl v23 -
2019 Launch Updated for Adhansia asset valuation shortly after launch in 2019. The upfront and regulatory milestones are $10MM.


                                                                                                                                                  153
      19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                     - Part 2 Pg 30 of 175




Transfers of Product Rights For No
Consideration
Morphine Sulfate Extended Release (3D)




                                                                                          154
       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                      - Part 2 Pg 31 of 175




Transfer of MSER Rights From PPLP to Rhodes Pharma
for No Consideration
In 2011, PPLP transferred all rights to sell Morphine Sulfate
Extended Release (“MSER”) Generic to Rhodes Pharma (in Debtor
Group) for no consideration. No written agreements were prepared
or signed for this transfer but PPLP received $1.2MM in 2011 as a
50% share of profits.
The estimate of the net MSER rights transfer value is $223.5MM.
This reflects the NPV transfer value of $224.7MM less the $1.2MM
in profit share payments received from Rhodes Pharma. However,
this does not represent a loss of value to the Debtor, since the
transfer occurred between two parties within the Debtor group.




                                                                                           155
                19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59    Appendix B
                                                         - Part 2 Pg 32 of 175




Transfer of MSER Rights From PPLP to Rhodes Pharma

In 2011, PPLP transferred all rights to sell MSER Generic to Rhodes
Pharma. No written agreements were prepared or signed for this
transfer.
In 2011, PPLP received $1.2MM as 50% share of MSER profits.




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 46, 275–278.
                                                                                                               156
                 19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                  Appendix B
                                                          - Part 2 Pg 33 of 175




 Generic MSER Tablet Market at Time of Transfer (2011)

 • Therapeutic equivalents were available in all strengths:
      ─ 5 therapeutic equivalents for 30mg, 60mg, 200mg strength
      ─ 6 therapeutic equivalents for 15mg, 100mg strength
 • MSER tablets were produced by several manufacturers:
      ─ Dava, Mylan, Nesher, Specgx, Vintage, Watson
 • MSER tablets were in a growing market
      ─ Mylan ANDA 200824 for MSER 15mg, 30mg, 60mg, 100mg, and
        200mg was approved in October 2011




Source: U.S. Food and Drug Administration, Orange Book Approved Drug Products with Therapeutic Equivalence Evaluations; U.S. Food and Drug
Administration, Drugs@FDA: FDA-Approved Drugs.

                                                                                                                                             157
       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                      - Part 2 Pg 34 of 175




Methodology to Value the Transfer of Rights

The DCF valuation methodology was used to estimate the value of
the transfer of MSER rights.
The present value calculation is as of January 1, 2011 (transfer
date) based on pre-tax cash flows, as this was a non-tax transfer.
The valuation was based on actual sales and management
forecasts.




                                                                                           158
        19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                       - Part 2 Pg 35 of 175




Assumption for the Valuation of the MSER Rights

The DCF valuation is based on the following assumptions:
• Cash flow forecasts based on:
  ─ Sales data from 2011–2017
  ─ Management forecasts through 2029
• Non-tax transfer valuation
• Discount rate of 9% utilized by PPLP for its internal valuation
• Terminal value of cash flows
  ─ Growth rate of -5% (based on long-term forecasts), 9% discount rate
• Present value of the MSER rights as of July 1, 2011 is $225MM
  ─ After-tax value at a 35% tax rate would be $146MM




                                                                                            159
                                           19-23649-rdd    Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                                           - Part 2 Pg 36 of 175




         Estimated Value of Transferred MSER Rights in 2011:
         $225MM
                                    $250

                                                                                        $9.5                         $224.7
                                                  $215.2


                                    $200
Net present value ($ in millions)




                                    $150




                                    $100




                                     $50




                                      $0
                                                 2011–2029                 Terminal value (-5% growth rate)         Total NPV


         Source: Consolidated Long-Term Plan Model 2019-2027 (June 2019 LE).
                                                                                                                                160
       19-23649-rdd   Doc 3428-3                               Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                                  - Part 2 Pg 37 of 175




Sensitivity Analysis: Impact on Valuation of Alternative
Terminal Value Growth Rates

                                                             $ in millions               Valuation


                                                                             -5%          $224.7


                                                                             -4%          $225.6


                            Terminal Value Growth Rate (%)                   -3%          $226.5


                                                                             -2%          $227.7


                                                                             -1%          $229.1


                                                                             0%           $230.8


                                                                             1%           $232.9


                                                                             2%           $235.6




                                                                                                                       161
                19-23649-rdd        Doc 3428-3         Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix B
                                                          - Part 2 Pg 38 of 175




Current Status: MSER ANDA is Registered to Rhodes
Pharma




Source: U.S. Food and Drug Administration, “Abbreviated New Drug Administration (ANDA): 074769,” available at
https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=074769
                                                                                                                             162
       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                      - Part 2 Pg 39 of 175




Transfers of Equity For No
Consideration
Third Parties: Infinity (4B)




                                                                                           163
                19-23649-rdd          Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59              Appendix B
                                                           - Part 2 Pg 40 of 175




Estimated Value of PPLP’s Equity in Infinity Transferred
to PRA L.P. is $305MM
PPLP transferred its stock in Infinity, a public cancer drug discovery and development
company, to PRA L.P. for no consideration in 2008, 2009, and 2013.
The estimate of Infinity’s equity value transferred from PPLP to PRA L.P. is $305MM
based on the fair market value at the time of the transfer. This estimate is based on
the investments (i.e., purchase price) made by PPLP in 2008 ($45MM), in 2009
($30MM), and the 2013 transfer value of $230MM based on the market price at the
time of the transfer. In comparison, the book value of the equity at the time of the
transfers was $263MM.
PPLP also provided a line of credit in 2008 that was converted to equity in 2012 and
transferred in 2013 to PRA L.P. In 2008, the companies, including Mundipharma, also
entered into a collaboration agreement that included early stage solid tumor drugs
and discovery stage drugs for neuropathic pain. In 2012, the collaboration agreement
was terminated, after which Infinity was under future R&D repayment obligations via
royalties (depending on the performance of Infinity’s pipeline). Mundipharma appears
to have sold its future royalty rights, and they are not included in the transfer estimate
above.
On April 16, 2013, through its parent companies Beacon Company and Rosebay
Medical Company L.P., PRA L.P. subsequently sold its stake in Infinity for $438MM.

Source: Infinity Pharmaceuticals, Form 8-K, 2008, page 2; Infinity Pharmaceuticals, Form 8-K, 2012, page 2.

                                                                                                                           164
                19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59    Appendix B
                                                         - Part 2 Pg 41 of 175




PPLP’s Investment in Infinity

PPLP made equity investments in 2008, 2009, and 2012 in Infinity.
This equity investment was part of a broader agreement which
included:
     ─ PPLP providing debt financing via a line of credit in 2008 that
       was converted to equity in 2012
     ─ Purdue Pharmaceutical Products L.P. (3XP) and Mundipharma
       International Corporation Limited providing R&D funding
The 2008 collaboration agreement between PPLP and Infinity
included early stage solid tumor drugs and discovery stage
neuropathic pain drugs.
In 2012, the collaboration agreement was terminated, and Infinity
had future R&D repayment obligations via royalties.


Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 50, 309–330.

                                                                                                               165
               19-23649-rdd       Doc 3428-3      Filed 08/05/21 Entered 08/05/21 15:09:59         Appendix B
                                                     - Part 2 Pg 42 of 175




 Illustration of Transfer of Infinity Pharmaceuticals, Inc.
 Shares From PPLP to PRA L.P.

                                                                                                  Pharmaceutical
                                                     Sold to Investors
                                                                                                     Research
  Public Market
                                                                                                  Associates LP
                                                                                                   (“PRA L.P.”)



                                                                                                       Transfer of Equity
                                                                                                           Position

                                                      Equity Investment


                                                 R&D Funding (by 3XP
 Purdue Pharma                                    and Mundipharma)
                                                                                                      Infinity
       LP                                                                                         Pharmaceutical,
    (“PPLP”)                                                                                            Inc.
                                                    Line of Credit (Later
                                                    Converted to Equity)

Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 50, 309–330.
                                                                                                                            166
                                            19-23649-rdd    Doc 3428-3       Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix B
                                                                                - Part 2 Pg 43 of 175




                        Infinity Stock Price Over Time
                                 $60                                                                                                                                  1.2




                                          November 20, 2008:                                                                         April 16, 2013: PRA L.P. sells
                                         AlixPartners value at                                                                         all shares for $438.4MM
                                               $21.16MM
                                 $50   PPLP investment of $45MM                                                                                                       1




                                        Collaboration agreement                                                   July 18, 2012: PPLP
                                                                                                                investment of $27.5MM
                                                                                                               Collaboration terminated
                                                                                                         2013: AlixPartners value at $230.1MM
Infinity stock price over time




                                 $40                   January 7, 2009: AlixPartners                                                                                  0.8




                                                           value at $11.83MM
                                                        PPLP investment of $30MM

                                 $30                                                                                                                                  0.6




                                 $20                                                                                                                                  0.4




                                 $10                                                                                                                                  0.2




                                  $0                                                                                                                                  0




                        Source: Bloomberg (for Infinity Pharmaceuticals US Equity [FIGI: BBG000CN3TG1]; accessed November 27, 2019). AlixPartners, Intercompany and
                        Non-Cash Transfers Analysis (May 28, 2020), 50, 309–330.
                        Note: The book value of the transfer in 2008 and 2009 does not include the excess over the fair market value paid by PPLP and 3XP that was
                        recognized as in-process R&D expense.
                                                                                                                                                                            167
                19-23649-rdd          Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                      Appendix B
                                                           - Part 2 Pg 44 of 175




Investments in Infinity

$ in millions                                                       2008           2009           2010          2011           2012            Total

First Closing
                                                                    $45.0                                                                      $45.0
(4MM shares at $11.25 per share)
Second Closing
                                                                                  $30.0                                                        $30.0
(2MM shares and 6 million warrants)
Third Closing
                                                                                                                              $27.5            $27.5
(1,896,552 shares at $14.5 per share)
Repayment of Line of Credit via Share Issuance
                                                                                                                              $51.0            $51.0
(3,520,013 Shares at $14.5 per Share)
R&D Funding by Purdue Entities
                                                                     $3.0         $50.8          $71.3          $92.8         $47.1            $265.0
(PPLP Subsidiary and Mundipharma)

Total Investment                                                    $48.0         $80.8          $71.3          $92.8         $125.7           $418.6


PPLP and Mundipharma funded $265MM in R&D investment in Infinity. Of this, 3XP funded
$15.1MM during 2009–2011 ($4.5MM, $9.2MM, and $1.4MM in 2009, 2010, and 2011,
respectively). Mundipharma funded the majority of the R&D, $250MM (i.e., $265MM less
$15.1MM).
Under the 2008 arrangement, Infinity was to pay Mundipharma royalties on U.S. sales of the
drugs developed under the collaboration agreement. Mundipharma had commercialization rights
outside of the U.S. and owed royalties to Infinity on those. This arrangement was terminated in
2012. Infinity retained the worldwide rights but had obligations to repay R&D funding it had
received in the form of royalties on future sales of the products.
Source: Infinity Pharmaceuticals, Form 8-K, November 19, 2008, page 4; Infinity Pharmaceuticals, Form 8-K, January 7, 2009, page 2; Infinity
Pharmaceuticals, Form 8-K, July 17, 2012, page 2; Infinity Pharmaceuticals, Form 10-K, 2012, page 42.

                                                                                                                                                        168
                19-23649-rdd        Doc 3428-3       Filed 08/05/21 Entered 08/05/21 15:09:59          Appendix B
                                                        - Part 2 Pg 45 of 175




Example of Mundipharma Document Discussing R&D
Investment in Infinity




Source: 2011-11 Board Book (International Companies) (2). Proposed Decision, November 2011. INTL-51.

                                                                                                                    169
                19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                       Appendix B
                                                          - Part 2 Pg 46 of 175




Infinity Shares Were Sold for $438.4MM

Through its parent companies Beacon Company and Rosebay
Medical Company L.P., PRA L.P. sold its stake in Infinity for
$438MM.


             Shares Sold on April 16, 2013 by:                         Total Shares Price/Share                          Total



             Beacon Co.                                                     5.7MM                 $38.4               $219.2MM


             Rosebay Medical Co. L.P.                                       5.7MM                 $38.4               $219.2MM


             Total                                                         11.4MM                                     $438.4MM




Source: Beacon Co, Form 4, April 16, 2013, page 1. Rosebay Medical Co L.P., Form 4, April 16, 2013 , page 1.
Infinity shares (fully-diluted) held by Beacon and Rosebay was 20.6% each in Feb. 2009 and 15.9% each in Feb. 2012.

                                                                                                                                   170
                19-23649-rdd         Doc 3428-3      Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                        - Part 2 Pg 47 of 175




Beacon Co.’s Sale of Infinity’s Shares Resulted in
Proceeds of $219.2MM




Source: Beacon Co, Form 4, April 16, 2013, page 1.

                                                                                                             171
                19-23649-rdd        Doc 3428-3         Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                          - Part 2 Pg 48 of 175




Rosebay Medical Co. L.P.’s Sale of Infinity’s Shares
Resulted in Proceeds of $219.2MM




Source: Rosebay Medical Co L.P., Form 4, April 16, 2013, page 1.

                                                                                                               172
                19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                         - Part 2 Pg 49 of 175




Value of PPLP’s Equity Interest in Infinity Transferred to
PRA L.P. is $305MM
The estimated value of PPLP’s equity interest transferred to PRA
L.P. is $305MM. This is based on the initial investment made and
subsequently transferred, i.e., $45MM in 2008, $30MM in 2009, and
the 2013 transfer value of $230MM, at fair market values.
The book value of the equity recorded at the time of the transfer was
$263MM, but this excludes certain purchase price write-offs. In
comparison, PRA L.P. realized $438.4MM when it sold the Infinity
shares it had received from Purdue Pharma.
This is illustrated in the next page.




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 50.

                                                                                                              173
                                     19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59                          Appendix B
                                                                    - Part 2 Pg 50 of 175




 Value of PPLP’s Equity Interest in Infinity Transferred to
 PRA L.P. is $305MM (contd.)
                              $500


                              $450                                                                                                       $438


                              $400


                              $350
   Payments ($ in millions)




                                                                                        $305
                              $300
                                               $263                                     $42
                              $250


                              $200


                              $150


                              $100


                              $50


                               $0
                                           Book value (AP)         Book value and purchase price write-                              Sale value
                                                                                  offs
Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 50; Beacon Co., Form 4, April 16, 2013.; Rosebay Medical Co L.P., Form 4, April 16,
2013; Infinity Pharmaceuticals, Form 8-K, November 19, 2008; Infinity Pharmaceuticals, Form 8-K, January 7, 2009; Infinity Pharmaceuticals, Form 8-K, July 17, 2012;
Infinity Pharmaceuticals, Form 10-K, 2009; 2013 PPLP Audited Statement, Note 3, page 4.
Note: Excludes any payments due to PPLP from outstanding R&D repayment obligation. 47% of the sale value was transferred in 2013.
                                                                                                                                                                         174
                 19-23649-rdd         Doc 3428-3         Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                            - Part 2 Pg 51 of 175




Per the 2012 Agreement, PPLP and Mundipharma Could
Receive Additional Payments From Infinity
Following the termination of the 2012 agreement, Infinity had an
outstanding R&D funding repayment obligation of ~$260MM, to be
paid via future royalties to PPLP and Mundipharma. This includes:
     ─ 4% aggregate royalty on worldwide net sales of products, including IPI-
       549, to PPLP and Mundipharma before R&D repayment
     ─ 1% royalty on net sales in the U.S. of products that were previously
       subject to the strategic alliance, including IPI-549, after R&D payment




Source: Infinity Pharmaceuticals, Inc., 2018 10-K, page 3.

                                                                                                                 175
                19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                     Appendix B
                                                          - Part 2 Pg 52 of 175




Mundipharma Appears to Have Sold Its Future Infinity
Royalty Rights to Xoma for $33.8MM




Source: Board document (MN Consulting LLC (Regular Session) Board Book (Final - June 18-20, 2019)). The status of U.S. rights is unclear.

                                                                                                                                            176
       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                      - Part 2 Pg 53 of 175




Transfers of Equity For No
Consideration
Third Parties: Novelos (4E)




                                                                                           177
        19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                       - Part 2 Pg 54 of 175




PPLP Transferred $23.1MM of Equity in Novelos
Therapeutics, Inc. to PRA L.P. for No Consideration
Novelos is a public company that develops and commercializes
oxidized glutathione compounds for treatment of cancer and hepatitis.
On February 11, 2009, Novelos entered into a collaboration agreement
with Mundipharma, and PPLP bought $10MM worth of Novelos shares
and warrants. On August 25, 2009, PPLP made a second purchase of
shares and warrants for $9MM.
PPLP distributed the shares and warrants to PRA L.P. for no
consideration in two separate transactions in March and August of
2009. The value of this transfer is estimated at $23.1MM. This is based
on the March 2019 distribution of $10MM (purchase price), and the
August 2019 distribution with a value of $13.1MM (calculated via Black
Scholes pricing model by PPLP).
The agreement between Novelos and Mundipharma was later
suspended in 2011. On April 8, 2011, Novelos completed a business
combination with Cellectar, Inc., and in 2014 changed its name to
Cellectar Biosciences, Inc. PRA L.P.’s current ownership interest in
Novelos, if any, is unknown.


                                                                                            178
                19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                    Appendix B
                                                          - Part 2 Pg 55 of 175




PPLP’s February 2009 Investment: $10MM




Note: Feb. 2009 investment included (200 Preferred Shares convertible into 15,384,615 shares of common stock at $0.65/share and warrants to
acquire up to 9,230,769 shares at $0.65/share).
Source: Novelos Securities Purchase Agreement (Feb. 11, 2009). Novelos Therapeutics, Inc. Prospectus (May 3, 2010), 6.
                                                                                                                                              179
               19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix B
                                                         - Part 2 Pg 56 of 175




PPLP’s August 2009 Investment: $9MM




Note: Aug. 2009 investment included (13,636,364 shares of common stock and warrants to acquire 4,772,728 shares ($0.66/share).
Source: Novelos Securities Purchase Agreement (Aug. 25, 2009). Novelos Therapeutics, Inc. Prospectus (May 3, 2010), F-15.
                                                                                                                                 180
               19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                    Appendix B
                                                         - Part 2 Pg 57 of 175




Summary of PPLP’s Investment: $19MM




Description                                                                     Total Shares            Price/Share               Amount

Feb. 11, 2009 Share Purchase, Includes 9,230,769
                                                                                   15,384,615                $0.65             $10,000,000
Warrants
Aug. 25, 2009 Share Purchase, Includes 4,772,728
                                                                                   13,636,364                $0.66              $9,000,000
Warrants

Total                                                                              29,020,979                                  $19,000,000




Source: Intercompany and Non-Cash Transfers Analysis (Alix Partners, May 28, 2020), 349. Novelos Therapeutics, Inc. Prospectus (May 3, 2010), 38,
F-15
                                                                                                                                                    181
               19-23649-rdd         Doc 3428-3         Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                          - Part 2 Pg 58 of 175




2009 Collaboration Agreement With Mundipharma

On February 11, 2009, Novelos entered a “collaboration agreement
with Mundipharma for the development, manufacture and
commercialization of licensed products including […] lead
compound, NOV-002, in Europe (other than the Russian Territory),
Asia (other than the Chinese Territory) and Australia.”
This agreement included provisions for:
    ─ Launch payments up to $25MM ($2.5MM per country)
    ─ Sales milestones up to $60MM
    ─ Royalties: “Double-digit” royalties, based on tiers




Source: Novelos Therapeutics, Inc. Prospectus (May 3, 2010), 39. (See SEC filing).

                                                                                                               182
               19-23649-rdd         Doc 3428-3         Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                          - Part 2 Pg 59 of 175




Collaboration Agreement With Mundipharma: Deal Terms




Source: Novelos Therapeutics, Inc. Prospectus (May 3, 2010), 39. (See SEC filing).

                                                                                                               183
                19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59              Appendix B
                                                         - Part 2 Pg 60 of 175




Mundipharma Board Document (Sept. 6, 2008): Average Royalty
Rate of 10-15%, with Effective Profit Share to Novelos of 36%




Source: 2008-11 Board Book (International Companies) (2). Board of Directors Meetings, November 20, 2008.
Note: 36% = $102,500 /($102,500 + $179,904). Average royalty rate does not include milestone payments.
                                                                                                                         184
                19-23649-rdd        Doc 3428-3         Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix B
                                                          - Part 2 Pg 61 of 175




PPLP Distributed the Shares and Warrants Valued at
$23.1MM
PPLP distributed the shares and warrants valued at $23.1MM. They
were distributed as follows: (1) February 2009 transfer: $10MM
(book-value) and (2) August 25, 2009 transfer of stocks and warrant:
$13.1MM (fair-value). Purdue valued the warrants using Black
Scholes model to estimate price per share of $0.50/share as shown
below.




Source: Intercompany and Non-Cash Transfers Analysis (Alix Partners, May 28, 2020), 349; Black Scholes - NVLT v2.xls
                                                                                                                               185
                19-23649-rdd         Doc 3428-3         Filed 08/05/21 Entered 08/05/21 15:09:59                     Appendix B
                                                           - Part 2 Pg 62 of 175




Purdue Pharma’s Transfer of Novelos Equity Rights to
PRA L.P. valued at $23MM

Description                                                                      Total Shares              Price/Share               Amount

Feb. 11, 2009 Share Purchases                                                     15,384,615                   $0.48                $7,384,669

Feb. 11, 2009 Warrants                                                             9,230,769                   $0.25                $2,331,188

Sub-Total                                                                                                                           $9,715,857

Aug. 25, 2009 Share Purchases                                                     13,636,364                   $0.79               $10,772,728

Aug. 25, 2009 Warrants                                                             4,772,728                   $0.50                $2,367,370

Sub-Total                                                                                                                          $13,140,097

Total                                                                                                                              $22,855,954




The fair value of the February 11, 2009 investment, using the same
approach used by Purdue Pharma for its August 25, 2009
investment, is $9.7MM, slightly lower than the $10MM paid to
Novelos.
Source: Black Scholes - NVLT v2.xls; Novelos Therapeutics, Inc., Form 10-K (Dec. 31, 2009), 66-67.); Novelos Therapeutics, Inc.; Form Securities
Purchase Agreement (Aug. 25, 2009), 1); Intercompany and Non-Cash Transfers Analysis (Alix Partners, May 28, 2020), 349
                                                                                                                                                   186
                19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                     Appendix B
                                                          - Part 2 Pg 63 of 175




Limited Information to Assess Value Realized by PRA L.P.
From Its Subsequent Sale of Its Interest in Novelos
It is unclear when PRA L.P. sold its shares in Novelos, and how
much it realized from such sales.
As of March 22, 2010, PRA L.P.’s ownership interest in Novelos was
23.8%. But by April 11, 2011, PRA L.P. is no longer listed in the
company’s SEC filings, implying that PRA L.P.’s ownership had
fallen to below 5%.
On April 8, 2011, Novelos completed a business combination with
Cellectar, Inc., and in 2014 changed its name to Cellectar
Biosciences, Inc. PRA L.P.’s ownership interest, if any, is unknown
after that.




Source: Novelos Therapeutics, Inc., Form 10-K (Dec. 31, 2009), 67.); Novelos Therapeutics, Inc., Form 10-K (Dec. 31, 2010), 68-69.). Cellectar,
“Novelos Therapeutics Announces Corporate Name Change to Cellectar Biosciences, Inc.,” (Feb. 11, 2014). Novelos Therapeutics, Inc., Form 10-K
(Dec. 31, 2010), 3.
                                                                                                                                                  187
       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                      - Part 2 Pg 64 of 175




Transfers of Equity For No
Consideration
Third Parties: Kolltan (4D)




                                                                                           188
       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                      - Part 2 Pg 65 of 175




PPLP Transferred $15.1MM of Equity in Kolltan
Pharmaceuticals Inc. to PRA L.P for No Consideration
Kolltan Pharmaceuticals is a private company focused on oncology
and immunology.
In 2008, PPLP made three different investments in Kolltan for a total
of $13MM. These investments were made on May 1 ($10MM),
August 7 ($1.5MM), and December 22 ($1.5MM) of 2008. PPLP
made an additional investment on March 4, 2014 for $2.1MM. In
total, PPLP invested $15.1MM in Kolltan.
PPLP subsequently transferred its Kolltan equity to PRA L.P. for no
consideration. The 2008 investment of $13MM was transferred in
September 2009, and the 2014 investment of $2.1MM was
transferred in 2014.
The value of this transfer is estimated to be $15.1MM based on the
value at the time of the transfer.


                                                                                           189
                19-23649-rdd          Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                      Appendix B
                                                           - Part 2 Pg 66 of 175




Investments in Kolltan by PPLP

$ in millions                                                                        2008                …               2014              Total

May 1, 2008: Series A Convertible Preferred Stock                                   $10.0                 -                 -              $10.0

August 7, 2008: Pro-rata Share of Additional
                                                                                    $1.50                 -                 -              $1.5
Capital Raise
December 22, 2008: Pro-rata Share of Additional
                                                                                    $1.45                 -                 -              $1.45
Capital Raise

March 4, 2014: Series D Preferred Stock                                                 -                 -             $2.05              $2.05

2014: Common Share Exercised                                                            -                 -              $0.11             $0.11

Total Investment                                                                   $12.95                 -             $2.16             $15.11


As of December 2015, Rosebay and Beacon each had a 4.26%
stake in Kolltan.


Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 334-338. Summary Term Sheet for purchase of Series A
Convertible Preference Shares, May 1, 2008, at 1; Board decision on June 24, 2008, at 709; Board decision on August 7, 2008, at 719; Screenshot of
an email dated Dec. 22, 2009 confirming additional purchase of shares, Dec. 22, 2008, at 308; Written Consent of the General Partner, Mar. 4, 2014, 1.

                                                                                                                                                         190
                19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                         - Part 2 Pg 67 of 175




Mundipharma 2013 Board Documents Also Discussed
Series D Investment in Kolltan




Source: 2013-07 Board Book (Regular Session), July 25, 2013. INTL-124 and INTL-135.
                                                                                                              191
                19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                     Appendix B
                                                          - Part 2 Pg 68 of 175




Estimated Value of Kolltan Equity Position Based on the
Company’s Sale Price
Kolltan filed for an IPO in December 2014, but it was withdrawn on
January 28, 2015.
On November 1, 2016, Celldex acquired Kolltan for a $62.5MM
upfront payment and up to $172.5MM in development, regulatory,
and commercial milestone payments. The acquisition’s fair value
was $117.6MM. This included (1) $73.397MM in fair value of stock
issued by Celldex for upfront acquisition costs; and (2) $44.2MM in
fair value of the contingent consideration.
The fair value of Kolltan stake held by PRA L.P. at the time of the
acquisition by Celldex is estimated to be $10MM. This assumes that
Beacon and Rosebay each still held 4.26% (8.52% total) of
$117.6MM in fair value at the time of the acquisition.


Source: Renaissance Capital, “Cancer biotech Kolltan Pharmaceuticals withdraws $86 million IPO,” Nasdaq Markets, Jan. 28, 2015; Celles, “Celldex
Expands Antibody and Immuno-Oncology Portfolio with the Acquisition of Kolltan Pharmaceuticals,” Celles press release, Nov. 1, 2016; Celldex
Therapeutics, Inc. 2017 10-K, 116.
                                                                                                                                                   192
      19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                     - Part 2 Pg 69 of 175




Transfers of Equity For No
Consideration
Related Party: Coventry (4A)




                                                                                          193
       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                      - Part 2 Pg 70 of 175




Transfer From PPLP to PRA L.P. of Equity Interest in
Coventry Technologies L.P. (“Coventry”) in 2008
Coventry Technologies L.P. was formed on July 8, 2004 with Purdue
Pharma Inc. as the sole general partner. On January 1, 2008, PPLP
transferred 100% of its interest in Coventry to PRA L.P.
This transfer was made for no consideration and was executed at a
book value of $52.3 million, which is the estimated value of the
transfer. However, this does not represent a loss of value to the
Debtor, since the transfer, after the rights were subsequently
transferred to Coventry, occurred between two parties within the
Debtor group.
At the time of transfer, Coventry owned 100% of Rhodes
Technologies and Rhodes Pharmaceuticals L.P. PPLP currently
owns both Rhodes Technologies and Rhodes Pharmaceuticals L.P.
through parent Rhodes Associates L.P.


                                                                                           194
                19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix B
                                                         - Part 2 Pg 71 of 175




Carrying Value of Coventry on Jan. 1, 2008 When it Was
Transferred to PPLP
On January 1, 2008, PPLP transferred 100% of its interest in
Coventry to PRA L.P. At the time of the transfer, the book value of
Coventry was $52.328MM. This included (1) Partner's capital &
retained earnings of $51.506MM; and (2) accumulated other
comprehensive income of $0.822MM.




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 49. Purdue Financial Statement, 2008, 11. PPLP Audited Statement 2009, 12.

                                                                                                                                                  195
                 19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                      Appendix B
                                                           - Part 2 Pg 72 of 175




Background on Coventry

Coventry Technologies L.P. was formed on July 8, 2004 with Purdue
Pharma Inc., a parent company to PPLP, as the sole general
partner. The stated purpose of the partnership between PPLP and
Coventry was the manufacture, promotion, marketing, distribution
and sale of chemical, cosmetic, toiletry or pharmaceutical
ingredients, preparations, and products. It also included the potential
to purchase, sell, or hold equity interests in other entities.
On January 1, 2008, the Coventry partnership agreement was
amended to transfer the limited partnership interest from PPLP to
Beacon Company and Rosebay Medical Company L.P., the parent
companies of PRA L.P. Purdue Pharma Inc. remained the sole
general partner.



Source: Certificate of Limited Partnership of Coventry Technologies L.P., dated July 8, 2004; Amended and restated limited partnership agreement for
Coventry Technologies L.P., dated January 1, 2008.
                                                                                                                                                       196
                19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix B
                                                          - Part 2 Pg 73 of 175




Background on Coventry (Cont.)

Similarly, in an October 2015 investor presentation, Coventry was
described as a specialty pharmaceutical company that owns (1)
Rhodes Technologies, which manufactures active pharmaceutical
ingredients; and (2) Rhodes Pharmaceuticals L.P., which develops
and commercializes generic pharmaceuticals.
Coventry Technologies L.P. was still owned by Rhodes Technologies
and Rhodes Pharmaceuticals L.P. as of January 25, 2018. However,
as of August 5, 2019, PPLP owned Rhodes Technologies and
Rhodes Pharmaceuticals L.P. through ownership of their parent
company, Rhodes Associates L.P. As of August 5, 2019, Coventry
Technologies L.P. does not separately appear among PPLP’s
subsidiaries.



Source: PPD0002856798 (family), page 4; Purdue - Corporate Structure Charts [Draft - 1.25.2018], pages 34 and 40; PPLP & Subsidiaries_August 5,
2019, page 1.
                                                                                                                                                  197
                19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                     Appendix B
                                                          - Part 2 Pg 74 of 175




Coventry Financial Summary in 2016

In 2016, Coventry Technologies L.P.’s assets included: Rhodes
Technologies and Rhodes Pharmaceuticals L.P., Rhodes
Pharmaceuticals Inc., UDF L.P., SVC Pharma Inc., SVC Pharma
L.P., Button Land L.P., and Quidnick Land L.P.
The following table shows Coventry’s financial summary in 2016.
                                    Year Ending on December 31, 2016                           $ in millions

                                                      Net Sales                                     $171

                                                     Gross Profit                                    $71

                                             Operating Income/Loss                                  -$16

                                                  Net Income/Loss                                   -$17

                                        Comprehensive Income/Loss                                   -$16

By August 2019, all of the entities listed above had Rhodes
Associates L.P. (owned by PPLP) as the parent entity.
Source: Audited consolidated financial statements for Coventry Technologies L.P. and subsidiaries, year ended December 31, 2016, page 6; Purdue -
Corporate Structure Charts [Draft - 1.25.2018], pages 34 and 40; PPLP & Subsidiaries, August 5, 2019, page 1.
                                                                                                                                                    198
      19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                     - Part 2 Pg 75 of 175




Transfers of Equity For No
Consideration
Related Party: New Suffolk Holdings (4G)




                                                                                          199
        19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                       - Part 2 Pg 76 of 175




New Suffolk Holdings LLP Equity Valued at $32.8MM
Transferred by PPLP to PRA L.P. for No Consideration
New Suffolk Holdings LLP (“NSH”) was a wholly owned PPLP
subsidiary at the time of the transfer in 2010.
Effective January 1, 2008, NSH entered into a silent partnership
agreement with Mundipharma Vertriebsgesellschaft mbH & Co. KG
(“Mundi KG”), a European associated company. Mundi KG develops,
manufactures, and sells pharmaceutical products, which are marketed
primarily to the medical and health care industries in Germany.
NSH made advances to Mundi KG of $12.7MM in 2008 and $12.8MM
in 2009. NSH reported equity earnings of $0.3MM in 2008, $3.9MM in
2009, and $3.1MM in 2010.
On April 30, 2010, PPLP transferred 100% interest in NSH to PRA L.P.
for no consideration.
Based on the information available to me, the estimated value of the
NSH equity interest transferred to PRA L.P. is $32.8MM, per the equity
value (i.e., Partners’ capital) recognized by PPLP at the time of the
transfer.


                                                                                            200
                19-23649-rdd       Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                   - Part 2 Pg 77 of 175




NSH Was Transferred to PPLP on Jan. 1, 2008 and Then
Transferred to PRA L.P. on Apr. 30, 2010




Source: PPLP Audited Statement 2008, 28.

                                                                                                        201
                19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                  Appendix B
                                                         - Part 2 Pg 78 of 175




NSH History

NSH, a wholly owned PPLP subsidiary, paid Mundi GK advances of
$12.7MM in 2008 and $12.8MM in 2009. These investments are not
separately added to the transfer estimate, as they were not written
off and would be reflected in the book value. NSH continued to
receive investments from PRA L.P. after the transfer of rights.
NSH’s equity income from 2008 to 2010 (during PPLP ownership
period) was:
     ─ 2008: $0.3MM
     ─ 2009: $3.9MM
     ─ 2010: $3.1MM
NSH was still owned by PRA L.P. as of January 25, 2018.



Source: PPLP Audited Statement 2008, 28; PPLP Audited Statement 2009, 28; PPLP Audited Statement 2010, 29; AlixPartners, Cash Transfers of Value
Analysis, December 16, 2019, page 330-331.
                                                                                                                                                   202
              19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                       - Part 2 Pg 79 of 175




Assignment and Assumption Agreement: NSH




Source: Assignment and Assumption Agreement, April 30, 2010.
                                                                                                            203
             19-23649-rdd        Doc 3428-3    Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                  - Part 2 Pg 80 of 175




PPLP’s 100% Ownership Interest in NSH Was Transferred
to PRA L.P. on April 30, 2010




 NSH distribution was valued at $32.761MM.

 Source: PPLP Audited Statement 2010, 4, 12.
                                                                                                       204
                                                       19-23649-rdd   Doc 3428-3     Filed 08/05/21 Entered 08/05/21 15:09:59    Appendix B
                                                                                        - Part 2 Pg 81 of 175




                                          After the Transfer to PRA L.P., NSH Received Investments of
                                          $140MM During 2011–2017 ($121MM During 2013–2017)

                                         $70

                                                                              PRA L.P. ownership             Total: $166MM
                                                                                April 30, 2010               2008-2012: $45MM
                                         $60
                                                                                   onwards                   2013-2017: $121MM
PPLP investment in NSH ($ in millions)




                                         $50



                                         $40
                                                                             PPLP did not invest in NSH in
                                                                                2010, 2014, and 2016.                                         $65.9
                                         $30



                                         $20

                                                                                                      $29.7
                                                                                                                           $24.9
                                         $10
                                               $12.7       $13.1                            $13.0
                                                                                   $6.7
                                         $0
                                               2008        2009       2010       2011       2012       2013      2014      2015       2016    2017

            Source: Distributions 2008-2017 Actuals.xlsx, tab Detail.
                                                                                                                                                      205
      19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                     - Part 2 Pg 82 of 175




Transfers of Equity For No
Consideration
Related Party: Millsaw Realty (4C)




                                                                                          206
        19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                       - Part 2 Pg 83 of 175




Transfer of Equity Interest in Millsaw Realty L.P.
(“Millsaw”) in 2009 From PPLP to PRA L.P.
Millsaw Realty L.P is a PPLP affiliated realty group used in the
purchase and sale of land.
On January 1, 2009, PPLP transferred 100% of its equity interest in
Millsaw to PRA L.P. under an Assignment and Assumption Agreement.
This transfer was made for no consideration.
In 2010, Millsaw made a $30MM distribution to Beacon Company and
Rosebay Medical Company. This cash distribution is captured in the
Cash Transfers of Value Analysis Report (Dec. 16, 2019). At the time of
the cash distribution, Millsaw was not included in PPLP’s audited
financial statements, and Millsaw was not a subsidiary of PPLP at the
time.
Based on the equity value (i.e., Partners’ capital) recognized by PPLP
at the time of the transfer according to its financial statements, the
estimated value of this equity interest transferred to PRA L.P. is
$7.4MM.


                                                                                            207
                19-23649-rdd        Doc 3428-3       Filed 08/05/21 Entered 08/05/21 15:09:59                Appendix B
                                                        - Part 2 Pg 84 of 175




 Pre-2009 Background on Transfer to PRA L.P. and Millsaw
 Sale of Ardsley Park
 In December 2005, PPLP and Millsaw sold property in Ardsley, NY (“Ardsley
 Park”) to                       for $25.0MM. Concurrent with the sale,
 PPLP leased the property back under a net lease and had the option to
 repurchase the property for $25.8MM or for its then fair value at the
 expiration of the lease.
 In April 2008, PPLP and Millsaw exercised the repurchase option, and in
 December 2008, the purchase was closed by a cash payment.




Source: 2009 Purdue Pharma LP and Associated Companies Notes to Combined Financial Statements, December 31, 2009, page 19; 2008 Purdue
Pharma LP and Associated Companies Notes to Combined Financial Statements, March 31, 2009, page 18; Purchase and Sale Agreement between
Millsaw and OSI Pharmaceuticals, July 6 2009, page 1.
                                                                                                                                          208
               19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                  Appendix B
                                                        - Part 2 Pg 85 of 175




2009–2010 Transfer to PRA L.P. and Millsaw Sale of Ardsley
Park
On January 1, 2009, PPLP transferred 100% of its equity interest in Millsaw
to PRA L.P. under an Assignment and Assumption Agreement.
    ─ In July 2009, Millsaw sold the Ardsley Park property for $27MM
    ─ In 2010, Millsaw made a $30MM distribution to Beacon Company (“Beacon”)
      and Rosebay Medical Company (“Rosebay”)




Source: 2009 Purdue Pharma LP and Associated Companies Notes to Combined Financial Statements, December 31, 2009, page 19; 2008 Purdue
Pharma LP and Associated Companies Notes to Combined Financial Statements, March 31, 2009, page 18; Purchase and Sale Agreement between
Millsaw and OSI Pharmaceuticals, July 6 2009, page 1. Cash Transfers of Value Analysis, December 16, 2019, page 350.
Note: Rosebay Medical Company LP and Beacon Company are both 50% limited partners of BR Holdings Associates LP, which is a limited partner of PRA
L.P.
                                                                                                                                                    209
                 19-23649-rdd       Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix B
                                                         - Part 2 Pg 86 of 175




 Purdue Pharma Inc. Distributed 100% Interest in Millsaw
 to PRA L.P.
 In January 2009, Purdue Pharma Inc. (“PPI”) distributed 100% of its
 ownership interest in Millsaw to PRA L.P. PPLP received no
 consideration for the transfer.




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), pages 51, 333. Assignment and Assumption Agreement between
PPLP and PRA L.P., January 1, 2009, page 1; Amended and Restated Limited Partnership Agreement, January 2, 1997, page 1. Purdue Pharma L.P.
Written Consent of General Partner, January 1, 2009, page 1.
                                                                                                                                                210
               19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix B
                                                         - Part 2 Pg 87 of 175




Millsaw’s $30MM Cash Distribution to Beacon and Rosebay

In 2010, Millsaw made a $30MM distribution to Beacon and
Rosebay. This distribution was not included in PPLP’s audited
financial statements, and was not in the October 2018 MDL
presentation. Millsaw was not a subsidiary of PPLP at the time of the
cash distribution.




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), pages 51, 331–333. AlixPartners, Cash Transfers of Value
Analysis, December 16, 2019, page 350. Millsaw Realty L.P. Board of Directors Minutes Decision, September 17, 2010.
                                                                                                                                              211
                  19-23649-rdd        Doc 3428-3         Filed 08/05/21 Entered 08/05/21 15:09:59                      Appendix B
                                                            - Part 2 Pg 88 of 175




 Millsaw Made a $30MM Cash Distribution to Beacon and
 Rosebay in 2010




Source: Millsaw Realty L.P. Board of Directors Minutes Decision, September 17, 2010. Materials received from Purdue.
                                                                                                                                    212
                19-23649-rdd        Doc 3428-3       Filed 08/05/21 Entered 08/05/21 15:09:59                  Appendix B
                                                        - Part 2 Pg 89 of 175




PPLP Transferred the Equity Interest at the Book Value of
$7.4MM
The 2009 audited financial statements show that PPLP transferred
the equity interest with a book value of $7.4MM. This is recognized
as the difference of balance sheet retained earnings and cash/cash
equivalents per PPLP.




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), pages 51, 333; 2009 Purdue Pharma LP and Associated
Companies Notes to Combined Financial Statements, December 31, 2009, 4, 12.
                                                                                                                                         213
      19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                     - Part 2 Pg 90 of 175




Transfers of Equity For No
Consideration
Related Party: Lucien (4F)




                                                                                          214
         19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                        - Part 2 Pg 91 of 175




Estimated Value of PPLP’s Equity in Lucien to PRA L.P. is
$199MM
On April 30, 2010, PPLP and PRA L.P. entered into an Assignment and Assumption
Agreement, pursuant to which PPLP distributed its 100% equity interest in Lucien
Holdings (“Lucien”) with a book value of negative $0.5MM to PRA L.P. for no
consideration.
Lucien owns various Mundipharma entities and is a limited partner in eight European
start-up companies that develop, manufacture, and sell pharmaceutical products.
Lucien was transferred to PPLP on January 1, 2008 and received $159MM in
investments directly from PPLP from 2008 to 2010. These investments were
recognized as equity losses and were not separately recorded as part of Lucien’s
book value. During that time, PPLP also made debt repayments on Lucien’s behalf of
$41MM prior to its transfer back to PRA L.P. Based on the information available to
me, the value of Lucien’s equity transferred from PPLP to PRA L.P. is estimated to be
$199MM.
As of January 2018, Lucien was still a part of PRA L.P.




                                                                                             215
                19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59        Appendix B
                                                          - Part 2 Pg 92 of 175




Lucien is a Limited Partner in Eight Start-Up Companies
in Europe
Lucien is a limited partner in eight European start-up companies that
develop, manufacture, and sell pharmaceutical products. The eight
start-up companies are located in: France, Belgium, Italy,
Netherlands, Norway, Finland, Spain, and Portugal.
On January 1, 2008, Lucien’s net consolidated assets was negative
$41.2MM, consisting of:
     ─ Unsecured associated company notes payable
          $15.7MM (at an interest rate of 4.5%, maturing Nov. 2009);
          $26.1MM (at an interest rate of 8%, maturing in Nov. 2010)
     ─ Cash of $0.6MM
As of January 2018, Lucien was a part of PRA L.P.



Source: PPLP Audited Statement 2010, 29; Purdue - Corporate Structure Charts [Draft - 1.25.2018], 4.
                                                                                                                    216
               19-23649-rdd        Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                   - Part 2 Pg 93 of 175




Lucien was Transferred to PPLP on Jan. 1, 2008 and Then
Transferred to PRA L.P. on April 30, 2010




Source: PPLP Audited Statement 2010, 29.
                                                                                                        217
               19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                        - Part 2 Pg 94 of 175




Assignment and Assumption Agreement: Lucien




Source: Assignment and Assumption Agreement, April 30, 2010.
                                                                                                             218
                19-23649-rdd       Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix B
                                                        - Part 2 Pg 95 of 175




PPLP Paid Lucien’s Notes Payable in 2009

In 2009, PPLP repaid $41.8MM in Lucien’s outstanding unsecured
associated company notes payable. These included $15.7MM notes
payable maturing on November 5 2009 and $26.1MM maturing on
November 1, 2010.




As a result of the debt repayments, Lucien’s book value improved by
$40.674MM between January 1, 2008 and April 30, 2010.
     ─ Book value at the time of transfer to PPLP in 2008: -$41MM
     ─ Book value at the time of transfer to PRA L.P. in 2010: -$0.5MM

Source: PPLP Audited Statement 2009, 4; PPLP Audited Statement 2010, 4, 29; PPLP Audited Statement 2008, 4.
                                                                                                                           219
                19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                     Appendix B
                                                          - Part 2 Pg 96 of 175




Lucien Received Direct and Indirect Funding From PPLP

It is our understanding that ex-U.S. funding payments flow from
PPLP to PRA L.P., which provides funding to various IACs. Lucien
received investments directly from PPLP during the ownership time
period (i.e., from January 1, 2008 to April 30, 2010.)
After PPLP’s ownership period, Lucien received investments
indirectly from PPLP that we understand are already captured in the
cash transfers summary.




Source: Purdue Pharma Distributions (Distributions 2008 - 2017.xlsx); AlixPartners, Cash Transfers of Value Analysis, December 16, 2019, page 329-
331.
                                                                                                                                                     220
                                                       19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59        Appendix B
                                                                                                 - Part 2 Pg 97 of 175




                                   Direct and Indirect Investments Received by Lucien During
                                   2008–2017
                                            $250
                                                                                                                                            Total: $1.3 billion
                                                       PPLP ownership                   PRA L.P. ownership
                                                                                                                                            2008–2012: $453 million
                                                        Jan. 1 2008 to                    April 30, 2010
                                                                                                                                            2013–2017: $888 million
                                                        April 30, 2010                      onwards
PPLP investment in Lucien ($ in millions)




                                            $200




                                            $150




                                            $100                                                                                     $205
                                                                                                                            $193
                                                                                                                                                                $179
                                                                                                                                                      $167
                                                                                                                                            $144

                                                                                               $110           $109
                                             $50
                                                                    $87           $84
                                                     $63


                                              $0
                                                    2008           2009          2010          2011          2012          2013      2014   2015     2016      2017


                                       Source: Distributions 2008-2017 Actuals.xlsx, tab “Detail.” See also PPINV0018537125 at 73.
                                                                                                                                                                       221
              19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix B
                                                       - Part 2 Pg 98 of 175




PPLP’s Investments in Lucien During Its Ownership
Period From 2008–2010 were $158.6MM
In 2008, PPLP invested $63.4MM in Lucien.




PPLP invested $86.9MM in 2009, and $8.3MM in 2010, before the transfer
to PRA L.P.




These PPLP investments of $   $158.6MM were recognized as equity losses
and are not captured in the book value at the time of the transfer. As a
result, they are added to the estimated transfer of value.
Source: PPLP Audited Statement 2008, 28; PPLP Audited Statement 2010. AlixPartners, Cash Transfers of Value Analysis, December 16, 2019, page 35.
Note: Assume these investments are not captured in the cash distributions to the partners as Lucien was part of PPLP during this time period.
                                                                                                                                                    222
                                   19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59               Appendix B
                                                                  - Part 2 Pg 99 of 175




PPLP’s Transfer Of Equity Interest in Lucien to PRA L.P.

                            $250


                                       Debt repayments
                                       Investments                                                             $199.3
                            $200
 Payments ($ in millions)




                            $150


                                                                                                               $158.6

                            $100




                             $50


                                                       $40.7                                                    $40.7

                              $0
                                                  Debt repayments                             Debt repayments & investments
Source: PPLP Audited Statement 2008, 28; PPLP Audited Statement 2009, 4; PPLP Audited Statement 2010, 4, 29.
Note: Lucien was transferred into PPLP on Jan. 1, 2008 at a book value of -$41.2MM and transferred to PRA L.P. on April 30, 2010 at a book value of -
$0.5MM (a difference of $40.7MM). PPLP made investments of $158.6MM during 2008–2010.
                                                                                                                                                        223
      19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                    - Part 2 Pg 100 of 175




Transfers of Equity For No
Consideration
Related Party: RSJ Company L.P. (“RSJ”)




                                                                                          224
       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                     - Part 2 Pg 101 of 175




Transfer of Equity Interest in RSJ Company L.P. From
PPLP to PRA L.P
On April 1, 2010, the partners of PPLP authorized the distribution of
100% of PPLP’s ownership in RSJ Company L.P. (“RSJ”) to its
limited partner PRA L.P., with an effective date of April 30, 2010.
This transfer occurred at a book value of $0 and is not broken out
separately from the other equity transfers in the 1B Report. Based
on the information available to me, the estimated value of this
transfer is zero based on the equity value (i.e., Partners’ capital)
recorded by PPLP at the time of transfer.




                                                                                           225
               19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix B
                                                       - Part 2 Pg 102 of 175




Transfer From Purdue to PRA L.P. of Equity Interest in
RSJ Company L.P.
On January 1, 2008, the limited partner of PPLP contributed to
PPLP its 90% ownership of RSJ Company L.P. (“RSJ”).
RSJ is a silent partner in Mundipharma TK (the “TK”). TK develops,
manufactures and sells pharmaceutical products, which are
marketed to the medical and health care industries in Japan.
On April 1, 2010, the partners of PPLP authorized the distribution of
100% of PPLP’s ownership in RSJ to PRA L.P., with an effective
date of April 30, 2010.




Source: PPLP Audited Statement 2010, 29. AlixPartners, Cash Transfers of Value Analysis, December 16, 2019, page 329-330.
                                                                                                                             226
              19-23649-rdd        Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                 - Part 2 Pg 103 of 175




RSJ Transfer to PPLP in 2008 and to PRA L.P. in 2010




Source: PPLP Audited Statement 2010, 29.
                                                                                                       227
               19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                       - Part 2 Pg 104 of 175




Assignment and Assumption Agreement: RSJ




Source: Assignment and Assumption Agreement, April 30, 2010.
                                                                                                             228
             19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                     - Part 2 Pg 105 of 175




Net Book Value of RSJ on Transfer Date (April 30, 2010)
Was Zero




Source: Change in Ownership.xlsx, tab “RSJ Company.”
                                                                                                           229
              19-23649-rdd        Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                 - Part 2 Pg 106 of 175




RSJ Invested $17MM in its Silent Partner (TK) in 2009 and
2010, Which Can be Considered a Transfer of Value




Source: PPLP Audited Statement 2010, 29.
                                                                                                       230
                                                          19-23649-rdd         Doc 3428-3         Filed 08/05/21 Entered 08/05/21 15:09:59         Appendix B
                                                                                                    - Part 2 Pg 107 of 175




                                         Direct and Indirect Investments Received by RSJ During
                                         2008–2017
                                         $45
                                                          PPLP                                    PRA L.P.
                                                        ownership                                ownership
                                         $40
                                                       2008 to April                            April 30, 2010
                                                         30, 2010                                 onwards
PPLP investment in RSJ ($ in millions)




                                         $35


                                         $30


                                         $25


                                         $20                                    $41.4                                                                   $40.0


                                         $15                                                    PPLP did not invest in RSJ in 2008                              $29.7
                                                                                                           and 2012.
                                                                                                                                               $24.3
                                         $10

                                                                 $11.9
                                          $5                                                                                     $9.3
                                                                                                                                        $6.1
                                                                                                $3.0
                                          $0
                                                  2008           2009           2010           2011           2012           2013       2014   2015     2016    2017

                                           Source: Purdue Pharma Distributions (Distributions 2008 - 2017.xlsx), tab “Detail”.
                                                                                                                                                                        231
     19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                   - Part 2 Pg 108 of 175




Other: R&D
PPLP Payments to Mundipharma EDO GmbH (“EDO”) for
R&D Services (1I)




                                                                                         232
                 19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                     Appendix B
                                                          - Part 2 Pg 109 of 175




 PPLP Payments to Mundipharma EDO GmbH (“EDO”) for
 R&D Services
 PPLP entered into a research services agreement with
 Mundipharma EDO GmbH (“EDO”) effective January 18, 2013. This
 agreement was for services, such as identifying new oncology
 business opportunities, valuing potential acquisitions, project
 management and planning, and working on initiatives to lower
 manufacturing costs. PPLP paid cost plus a 10% markup for these
 services, totaling $31.5MM from 2013 to September 15, 2019. This
 agreement was terminated effective August 15, 2019.
 It is our understanding that PPLP will hold the U.S. rights to acquired
 assets identified through its agreement with EDO. If this is the case,
 the 10% markup is consistent with comparable arm’s-length
 arrangements. Should PPLP not hold the U.S. rights to the pipeline
 assets, the related party transactions between PPLP and EDO
 would not be consistent with arm’s-length dealings, and there would
 have been a transfer of value from PPLP to EDO.
Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 30, 143–152; Services Agreement between Mundipharma EDO
GmbH and PPLP, Effective January 18, 2013, 1, 12; May 17, 2019 Letter from            (Senior Vice President, Chief Financial Officer) to Mundipharma
EDO GmbH regarding Services Agreement, dated June 21, 2013.
                                                                                                                                                        233
               19-23649-rdd        Doc 3428-3       Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix B
                                                      - Part 2 Pg 110 of 175




PPLP’s Research Services Agreement with EDO, Effective
January 2013 to August 2019




Source: Services Agreement between Mundipharma EDO GmbH and PPLP, Effective January 18, 2013, 1, 12. May 17, 2019 Letter from
(Senior Vice President, Chief Financial Officer) to Mundipharma EDO GmbH regarding Services Agreement, dated June 21, 2013.
                                                                                                                                234
                                 19-23649-rdd    Doc 3428-3       Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                                    - Part 2 Pg 111 of 175




Net Payments Made to EDO by PPLP and 3XP (“PPPLP”):
$31.5MM
                           $12
                                   PPPLP (SAP company code 313)
                                   PPLP (SAP company code 208)

                                         Total: $31.5MM
                           $10




                                                                                                             $5.1
                            $8
Payments ($ in millions)




                            $6



                                                                                              $2.3
                                                 $1.3
                            $4


                                                                                                             $5.7         $5.6

                            $2                                                  $1.3
                                                 $3.7                                         $3.6
                                                                  $2.0

                                                                                $1.4
                                                                  $0.4
                            $0
                                 2013            2014             2015          2016          2017           2018         2019

Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020) 30, 145.
Note: Total amount funded to Mundipharma EDO GmbH by PPLP was $14.97MM and 3XP was $17.77MM. Imbrium (SAP company code 256)
recognized the vendor payments related to R&D services from PPLP to Mundipharma EDO GmbH (vendor ID 1032927) as $1.23MM.
                                                                                                                                 235
               19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                  Appendix B
                                                       - Part 2 Pg 112 of 175




EDO’s Role

EDO acted as a Contract Research Organization (“CRO”) for PPLP
and Mundipharma in the area of oncology. Our understanding is that
EDO employed staff with expertise in the area of oncology and that
it has been managing several oncology assets on behalf of PPLP.
This includes overseeing or conducting the R&D related to early
stage clinical trials, developing formulations, and conducting non-
clinical studies.
PPLP’s role is primarily as a funder:
     ─ PPLP paid 40% of the R&D budget of the four pipeline assets
     ─ PPLP funded R&D, assuming that PPLP would have the U.S. rights to
       the four assets being developed by EDO



Source: MundiPharma Research “Oncology,” accessed May 19, 2020 available at https://www.mundipharmaresearch.com/oncology/#edo_ref;
MundiPharma Research “Oncology,” accessed May 19, 2020, available at https://www.mundipharma.com/our-medicines/oncology/. Discussion with
Purdue employees.
                                                                                                                                            236
               19-23649-rdd       Doc 3428-3       Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                     - Part 2 Pg 113 of 175




It is Our Understanding That the EDO Assets Were
Acquired by Mundipharma From Third Parties




                                                                            NL-101 (or EDO-S101)
                                                                            refers to Tinostamustine (“Tino”)

                                                                            CAP 7.1 (or EDO-S7.1) refers to
                                                                            Etoposide Toniribate (“Toni”)




Source: PPLP004417653 at -675; PPINV0012199096 at -096.

                                                                                                                237
               19-23649-rdd        Doc 3428-3       Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix B
                                                      - Part 2 Pg 114 of 175




Four Pipeline Assets
• CAP7.1: Also known as EDO-S7.1 and Etoposide Toniribate
     ─ Agreement for acquisition by PPLP from                                      was effective July 25, 2017
             Asset is for the treatment of biliary cancer and was at most at stage II of development.
     ─ Total upfront payment to                           : €17MM or $20MM
            PPLP payments: €6.7MM or $7.9MM
            Mundipharma International Corporation Limited (Bermuda) (“MICL”) or Mundipharma Medical Company
             (Bermuda) ("MMCO") payments: €10.3MM or $12.1MM
     ─ Current status: No further development planned at the moment.
• NL-101: Also known as EDO-S101 and Tinostamustine
     ─ Agreement for acquisition by Mundipharma from Northlake was effective November
       21, 2012.
          Asset is used in cancer chemotherapy and was at most at stage II of development
     ─ 3XP paid Northlake a fee of $900K for NL-101 ($675K) and other compounds
       ($225K)
     ─ Current status: On clinical hold by FDA in the U.S. No clinical hold in the E.U.
• EDO-B278 (de-prioritized)
• EDO-B776 (de-prioritized)
Source: PPLPUCC003772641; Board Decision, Feb. 2, 2017 (PPLP004417653 at 675–676); Asset Purchase Agreement between               Pharma GmbH and
PPLP (July 29, 2017), page 21; Asset Purchase Agreement between        Pharma GmbH and Mundipharma International Corporation Limited (July 29,
2017), page 20; Currency conversion rates based upon Euro to USD exchange rate on July 28, 2017, 1 EUR = 1.1754 USD (according to Federal Reserve
Economic Data).
                                                                                                                                               238
               19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                  Appendix B
                                                       - Part 2 Pg 115 of 175




Total Payments and PPLP’s Share




                     Entity                                  Amount (€)                     Amount ($)                  Share of Total

                     PPLP                                    € 6,698,000                    $7,872,829                        39.4%


    Mundipharma International
  Corporation Limited (Bermuda)
                                                            € 10,302,000                   $12,108,971                        60.6%
(“MICL”) or Mundipharma Medical
  Company (Bermuda) ("MMCO")


                      Total                                 € 17,000,000                   $19,981,800




Source: Board Decision, Feb. 2, 2017 (PPLP004417653 at 675–676); Asset Purchase Agreement between           Pharma GmbH and PPLP (July 29,
2017), page 21; Asset Purchase Agreement between         Pharma GmbH and Mundipharma International Corporation Limited (July 29, 2017), page
20; Currency conversion rates based upon Euro to USD exchange rate on July 28, 2017, 1 EUR = 1.1754 USD (according to Federal Reserve Economic
Data).
                                                                                                                                                 239
                19-23649-rdd        Doc 3428-3         Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix B
                                                         - Part 2 Pg 116 of 175




Imbrium Therapeutics (a PPLP Operating Subsidiary)
Lists Tino and Toni as its Oncology Assets




Source: Imbrium Therapeutics, “Imbrium Therapeutics Pipeline,” accessed May 5, 2020, https://www.imbriumthera.com/pipeline/.

                                                                                                                               240
               19-23649-rdd       Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix B
                                                      - Part 2 Pg 117 of 175




Mundipharma Research Also Lists Tino and Toni as its
Oncology Assets




Source: Mundipharma Research, “Oncology,” accessed May 5, 2020, https://www.mundipharmaresearch.com/oncology/.
Note: Since January 1, 2020, the Mundipharma Early Development in Oncology development program has been run by Mundipharma Research.

                                                                                                                                       241
               19-23649-rdd       Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                      - Part 2 Pg 118 of 175




In June 2019, PPLP’s Expected Net Present Value (eNPV)
for S101 (Tino) was $18MM




Source: Consolidated Long-Term Plan Model 2019–2027, “S101 – eNPV,” June 2019, p. 19.
                                                                                                            242
            19-23649-rdd    Doc 3428-3    Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                            - Part 2 Pg 119 of 175




CROs: Reasonable Markup Analysis Using Comparables

10% markup is an arm’s-length markup on cost of service based on
comparables analysis
Reviewed more than 345 potential comparables and identified 9 that
are closest to the relevant CRO transactions.
    ─ Interquartile range is summarized below



                 2008      2009   2010     2011     2012    2013     2014    2015    2016    2017    2018



Lower Quartile   8.2%      6.6%   4.9%     4.1%     0.7%    3.2%    7.5%     8.2%    9.5%    12.0%   9.1%



   Median        8.5%      9.3%   9.6%     11.7%    8.2%    7.7%    9.2%    13.3%    12.8%   12.8%   12.0%



Upper Quartile   14.6%   16.8%    17.2%    15.6%   13.8%   12.4%    15.0%   16.0%    17.3%   16.2%   15.9%




                                                                                                             243
       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                     - Part 2 Pg 120 of 175




Evaluating Cost Sharing and R&D Funding

PPLP funded its share of R&D with the understanding that it held the
U.S. rights to the assets under development. This assumes that
PPLP has access to all the necessary patents and U.S. rights with
respect to these assets. This also assumes that PPLP funded its
pro-rata share of the overall R&D budget of EDO, and that all the
costs incurred by EDO were appropriate pursuant to the R&D
program.
Under this approach, PPLP will retain the U.S. rights of any
commercialized assets, and the reasonableness of the transfer can
be assessed by evaluating whether the cost plus 10% arrangement
is consistent with arm’s-length dealings. It is our understanding that
PPLP will retain the U.S. rights, per discussions between the parties.




                                                                                           244
              19-23649-rdd      Doc 3428-3      Filed 08/05/21 Entered 08/05/21 15:09:59             Appendix B
                                                  - Part 2 Pg 121 of 175




Alternate Approach to Evaluating the Arrangement

We have also evaluated the alternative scenario, in which PPLP will
give up its U.S. rights to any commercialized assets post-
bankruptcy, despite having funded its share of the acquisition and
R&D costs for these pipeline assets.
At arm’s-length, Mundipharma would obtain these U.S. rights from
PPLP in exchange for the following:
    ─ Repayment of the $31.5MM in PPLP’s incurred R&D costs to date
    ─ Repayment of the ~$8.4MM in payments by PPLP made to obtain the
      U.S. rights
         CAP7.1: $7.5MM (converted from €6.698MM at 2019 exchange rate)
         EDS101: $900K
         EDO-B278 and EDO-B776 (if applicable)



Source: Currency conversion rates based upon annual Euro to USD exchange rate for 2019: 1 EUR = 1.1194 USD (according to Federal
Reserve Economic Data).
                                                                                                                                   245
      19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                    - Part 2 Pg 122 of 175




Other: R&D
PPLP Payments to Mundipharma Research Limited (MRL) for
R&D Services (1H)




                                                                                          246
       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                     - Part 2 Pg 123 of 175




PPLP Paid $80.5MM for R&D Services to Mundipharma
Research Limited (“MRL”)
In 2003, PPLP entered into a research agreement with MRL for R&D
services. In this agreement, PPLP agreed to pay cost plus a 10%
markup for R&D services (or cost plus 2.5% markup if the service
provider is an associate approved sub-contractor). In 2010, PPLP
and MRL replaced the 2003 agreement. The 2010 agreement was
amended in March 2017 and February 2018, and modified the
products and projects covered.
From January 2008 to September 15, 2019, PPLP paid $80.5MM to
MRL for R&D services, of which $7.3MM was for markups.
Based on comparables analysis, a 10% markup is an arm’s-length
markup for R&D services.




                                                                                           247
                19-23649-rdd          Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                      Appendix B
                                                          - Part 2 Pg 124 of 175




PPLP’s Research Agreement with MRL for R&D Services
(2003)
In 2003, PPLP entered into a research agreement with MRL for
Mundipharma to provide R&D services to PPLP. The examples
include consulting on regulatory affairs, technical development,
medical research, and project management for OxyContin in foreign
countries.
This agreement contained provisions for PPLP to pay cost plus a
10% markup on most services. The agreement specified cost plus
2.5% markup for services provided through an associate approved
sub-contractor.




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 29, 133–142.
Note: The AlixPartners Intercompany and Non-Cash Transfers Report does not include identification and quantification of transfers of value before January
2008. AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 8.
                                                                                                                                                            248
               19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix B
                                                       - Part 2 Pg 125 of 175




PPLP’s Research Agreement with MRL for R&D Services
(2010)
In September 2010, PPLP and MRL entered into a new agreement that
replaced the 2010 agreement. This agreement modified the list of products
and projects covered under the prior agreement. The services provided by
MRL are at the “direction and control” of PPLP. The services include: R&D
services (including formulation, post marketed trials and clinical supplies);
clinical trial initiation and management, and acting as sponsor where
required; etc.




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 29, 133–142; Research Services Agreement between PPLP and
Mundipharma Research Limited, September 17, 2010, pages 3, 14–15.
                                                                                                                                               249
                 19-23649-rdd        Doc 3428-3       Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix B
                                                        - Part 2 Pg 126 of 175




 PPLP’s Research Agreements with MRL for R&D Services
 (2010)
 From 2008 through September 15, 2019, PPLP was charged
 $80.5MM for the research services provided by MRL. This included
 costs and expenses and a service charge of 10%.
 The research services payments were made by PPLP and two of its
 subsidiaries: (1) Purdue Pharmaceutical Products L.P. (“3XP”); and
 (2) Imbrium Therapeutics L.P. (“Imbrium”).




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 29, 134–135. Research Services Agreement between PPLP and
Mundipharma Research Limited, September 17, 2010, pages 4–5. 3XP’s SAP code is 313; Imbrium’s SAP code is 256.
                                                                                                                                               250
                19-23649-rdd        Doc 3428-3       Filed 08/05/21 Entered 08/05/21 15:09:59                 Appendix B
                                                       - Part 2 Pg 127 of 175




 PPLP’s Research Agreements with MRL for R&D Services
 (2017 & 2018)
 The 2010 agreement was amended in March 2017 and February 2018. The
 amendment added and replaced covered projects listed in schedule 2
 (shown below).




Source: Amendment to Research Services Agreement dated the 17th day of September 2010 by and between PPLP., United States of America and
Mundipharma Research Limited, United Kingdom, dated March 1, 2017; Amendment to Research Services Agreement dated the 17th day of September
2010 by and between PPLP, United States of America and Mundipharma Research Limited, United Kingdom, dated February 23, 2018.


                                                                                                                                              251
                                    19-23649-rdd    Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59      Appendix B
                                                                   - Part 2 Pg 128 of 175




PPLP Paid $80.5MM to MRL From 2008 Through Sept. 15,
2019
                            $18
                                                                                                 Purdue Pharma L.P.
                                                                                                 Purdue Pharmaceutical Products L.P.
                            $16
                                                                                                 Imbrium Therapeutics L.P.


                            $14



                            $12
 Payments ($ in millions)




                            $10



                             $8
                                  $15.3
                                                                                                            $6.8

                             $6                                                                    $7.6
                                                                                                                      $0.4


                                          $8.4                                    $3.8
                             $4                                                           $5.4
                                                   $5.8                                                               $5.4
                             $2                                   $4.0                                      $3.9
                                                          $3.3            $3.3
                                                                                  $2.5             $2.4
                                                                                          $1.1                                 $0.4
                                                                                                                               $0.6
                             $0
                                  2008    2009     2010   2011    2012    2013    2014    2015     2016     2017      2018     2019

Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28 2020), 135.
Charges totaled $56.03MM for PPLP, $24.44MM for 3XP, and $.05MM for Imbrium Therapeutics.
                                                                                                                                       252
                                    19-23649-rdd    Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59             Appendix B
                                                                   - Part 2 Pg 129 of 175




PPLP Paid $80.5MM to MRL for R&D Services, Including
$7.3MM in Markups From 2008 to Sept. 15, 2019
                           $18

                                                                                                            R&D services
                           $16                                                                              Mark up

                                 $1.4
                           $14


                           $12
Payments ($ in millions)




                           $10                                                                                      $1.0
                                                                                                         $0.9


                            $8           $0.8

                                 $13.9

                            $6                                                     $0.6      $0.6
                                                   $0.5                                                                        $0.5
                                                                                                                    $9.7
                                                                                                         $9.1
                            $4           $7.6                      $0.4
                                                                                   $5.7      $5.9
                                                   $5.3                                                                        $5.3
                            $2                                     $3.6
                                                          $3.0             $3.0

                                                                                                                                           $1.0
                            $0
                                 2008    2009      2010   2011    2012    2013    2014       2015       2016        2017       2018        2019


Source: According to AlixPartners, 10% markups are included in the total invoiced amount, and not as shown as a separate line item in SAP. AlixPartners,
Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 135.
                                                                                                                                                           253
                19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix B
                                                        - Part 2 Pg 130 of 175




PPLP Bore the Cost of Ex-U.S. Regulatory Approval for
OxyContin
PPLP bore the cost of OxyContin ex-U.S. regulatory approval.
These included registration fees and clinical trials. The licensees
reimbursed PPLP for registration fees. The R&D obligations are
discussed in the ADF and non-ADF OxyContin agreements with
MDCBV, MLG and NAPP.
For example, PPLP paid £5.579MM to MRL between 2005 to 2008
for pursuing national approvals following submissions to both
European and overseas regulatory agencies. PPLP also paid MRL
for development costs of ADF OxyContin in Asia Pacific, Latin
America, Middle East, and North Africa in 2015.



Source: Manufacturing License Agreement between PPLP and Mundipharma DC B.V, OxyContin OTR, Australia, January 2018, Section 13.1.3, p. 16;
Manufacturing License Agreement between PPLP and Mundipharma DC B.V, OxyContin Preparations, Arab States, January 2016, Section 12.1.1, p.14;
Executive License and Manufacturer’s Agreement between the Purdue Pharma Company and NAPP Pharmaceutical Holdings Limited, Oxycodone
Preparations, United Kingdom of Great Britain, Northern Ireland, and the Isle of Man, December 18, 2002, Section 9.1.1, p. 15; PPLPUCC000616905;
PPLPUCC002432320 at -620; PPLP004411785 at -798.
                                                                                                                                                   254
              19-23649-rdd       Doc 3428-3      Filed 08/05/21 Entered 08/05/21 15:09:59             Appendix B
                                                   - Part 2 Pg 131 of 175




MRL Was Also Involved in Promoting Hysingla, Exporting
Opioids from U.K. to U.S., and R&D
MRL was involved in the promotion of Hysingla in 2015.
    ─ A document suggests that MRL submitted journal ads, reviewed
      elements of a website, and reviewed promotional banner ads for a
      Hysingla marketing campaign
MRL exported opioid tablets from the U.K. to the U.S. in 2009.
    ─ A MRL shipping manifest reports 775 kilos of oxycodone-naloxone
      tablets were sent to Almac Clinical Studies in the U.S.
    ─ A U.S. Drug Enforcement Administration permit to import dated August
      2009 designates MRL as the source of imported oxycodone-naloxone
      tablets
MRL was charging PPLP for R&D costs.
    ─ Sigma-1 and MuMo-1 projects (collaborations with Esteve)
    ─ Litx project (acquired from Light Sciences Oncology)

Source: PPLPC018001150722; PPINV0013088119 at -119; PPINV0013088118 at -118; PPLP004411785 at -798.

                                                                                                                   255
               19-23649-rdd      Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                - Part 2 Pg 132 of 175




MRL Charged PPLP for Development Costs Related to
ADF OxyContin (Among Others)
MRL recharged PPLP for its development costs related to ADF
OxyContin for Middle East, North Africa, Asia Pacific, and Latin
America




Source: PPLP004411785 at -798.

                                                                                                      256
              19-23649-rdd      Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                               - Part 2 Pg 133 of 175




Example: 2008 Email References PPLP Payment for
Registration of Intermediate and Higher Strength
OxyContin in U.K.




Source: PPLPUCC000616839 at -496.

                                                                                                     257
                 19-23649-rdd          Doc 3428-3         Filed 08/05/21 Entered 08/05/21 15:09:59                       Appendix B
                                                            - Part 2 Pg 134 of 175




Public Clinical Trials Data Demonstrate Numerous
Clinical Trials Conducted by Mundipharma
FDA clinical trials data indicate Mundipharma’s participation in
roughly 130 trials from 2008 to September 15, 2019.
     ─ Includes numerous Mundipharma entities
     ─ Most trials focused on pain management, but also includes
       osteoarthritis, cancer, and other indications
MRL associated with 28 trials, of which 8 indicated a focus on pain.
     ─ Only one of these trials indicates a focus on oxycodone, the aim of
       which is to “assess the safety and tolerability of oxycodone
       hydrochloride injection”




Source: U.S. National Library of Medicine, “ClinicalTrials.gov Advanced Search,” accessed May 15, 2020, https://clinicaltrials.gov/.
                                                                                                                                       258
                 19-23649-rdd          Doc 3428-3         Filed 08/05/21 Entered 08/05/21 15:09:59                       Appendix B
                                                            - Part 2 Pg 135 of 175




Example: MRL Clinical Trial




Source: U.S. National Library of Medicine, “ClinicalTrials.gov Advanced Search,” accessed May 15, 2020, https://clinicaltrials.gov/.
                                                                                                                                       259
            19-23649-rdd    Doc 3428-3    Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                            - Part 2 Pg 136 of 175




CROs: Reasonable Markup Analysis Using Comparable
Transactions
10% markup is an arm’s-length markup on cost of service based on
comparables analysis.
This analysis reviewed more than 345 potential comparables and
identified 9 that are closest to the relevant CRO transactions.
    ─ Interquartile range is summarized below



                 2008      2009   2010     2011     2012    2013     2014    2015    2016    2017    2018



Lower Quartile   8.2%      6.6%   4.9%     4.1%     0.7%    3.2%    7.5%     8.2%    9.5%    12.0%   9.1%



   Median        8.5%      9.3%   9.6%     11.7%    8.2%    7.7%    9.2%    13.3%    12.8%   12.8%   12.0%



Upper Quartile   14.6%   16.8%    17.2%    15.6%   13.8%   12.4%    15.0%   16.0%    17.3%   16.2%   15.9%



                                                                                                             260
      19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                    - Part 2 Pg 137 of 175




Other: Finished Products
PPLP/3XP Payments to PPTI for Finished Products from
Third Parties (1D)




                                                                                          261
       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                     - Part 2 Pg 138 of 175




PPLP Payments to PPTI for Finished Products,
Transactions from 2008–2017
On January 1, 2008, PPLP entered into a purchasing services
agreement with PPTI. From 2008 to 2017, PPLP paid $182MM to
PPTI for finished products purchased from third parties on behalf of
Purdue.
Examples of purchased finished products include Butrans, Betadine,
and Senokot. It is our understanding that this agreement ended in
2017.
Pursuant to the purchasing services agreement, PPLP paid costs
and expenses incurred by PPTI plus a 5% service charge. The
markup of 5% on cost is reasonable based on an analysis of the
markups earned by comparable companies in unrelated party
transactions.




                                                                                           262
                 19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix B
                                                          - Part 2 Pg 139 of 175




 PPTI Made Purchases on Behalf of PPLP

 On January 1, 2008, PPTI agreed to purchase finished products
 from third parties on behalf of PPLP.
      ─ Examples: Butrans, Betadine, Colace, Senokot
 Purdue entities receiving finished products from PPTI include:
      ─ Purdue Transdermal Technologies L.P., Purdue Products L.P. (Avrio
        Health L.P.), and Purdue Pharmaceutical Products L.P. (3XP)




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 94. Purdue Products, L.P. and Purdue Pharma Technologies, Inc.,
Purchasing Services Agreement, January 1, 2008, page 2.
                                                                                                                                                     263
                19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                        - Part 2 Pg 140 of 175




PPLP Payments to PPTI of $182MM from 2008–2017

PPTI charged $182.1MM to PPLP from 2008 to 2017. The payments
included costs and expenses plus a 5% service charge ($8.7MM).
The charges for purchasing services were not settled on a regular
basis between PPTI and 3XP. PPLP would fund the balance on an
ad hoc basis.
Invoices that supported the purchase from the third party vendor
would be recorded on the books of PPTI. PPTI would recharge
PPLP via a journal entry at cost plus 5% (no invoice was generated).




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 96–100.
                                                                                                              264
                 19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                         - Part 2 Pg 141 of 175




 Payments Were Made via Intercompany Charges

 The intercompany reconciliation analyses of 3XP’s accounting records was
 performed for E&Y from 2012 to 2017. The Income statement charges approximately
 match the balance sheet charges, with annual variances due to timing differences.
 Per AlixPartners, based on discussions with Purdue, creating similar analyses for
 other years would be burdensome and time consuming
 The funding from 3XP to PPTI was $156MM, as compared to the ad hoc funding of
 $161MM. The cumulative difference is $5.3MM (i.e., less than 5%), suggesting that
 PPLP made regular cash payments to satisfy the intercompany charges.




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 25, 94–100.
                                                                                                               265
                 19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                         - Part 2 Pg 142 of 175




Intercompany Charges were Settled in Cash

A comparison of all debits versus credits in the intercompany
account between 3XP and PPTI (2008–September 15, 2019)
indicates that all intercompany activity was ultimately settled in cash.
The ending balance as of September 15, 2019 is $42,482.
It is our understanding that the purchasing services agreement with
PPTI ended in 2017.




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 96, 100.

                                                                                                               266
                                    19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59      Appendix B
                                                                  - Part 2 Pg 143 of 175




 Total Annual Payments to PPTI for Purchasing Services:
 $182.1MM
                             $40




                                                                         $32.9
                             $30
  Payments ($ in millions)




                                                                                  $26.3
                                                                                            $24.2

                             $20                                                                                  $21.3
                                                                                                      $20.3



                                                                $15.5

                                                                                                                           $13.1
                             $10
                                           $11.8
                                                     $11.1



                                   $5.8


                              $0
                                   2008     2009      2010      2011     2012      2013      2014     2015         2016    2017



Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 96.
                                                                                                                                   267
            19-23649-rdd    Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                           - Part 2 Pg 144 of 175




Analysis of Markup Using Comparable Transactions

Markup of 5% on cost is consistent with arm’s-length results, based
on our comparables analysis.
This analysis reviewed almost 1,000 potential comparables and
identified nine that are closest to the relevant transactions
  ─ The interquartile ranges are summarized below


                2008       2009   2010    2011    2012     2013    2014    2015     2016    2017   2018


  Lower
               -0.2%       0.7%   1.1%    -0.1%   0.3%     0.9%    1.0%    1.3%     2.3%    1.2%   1.3%
 Quartile


 Median         3.3%       3.3%   2.6%    1.9%    1.6%     1.1%    2.2%    2.9%     3.6%    3.8%   3.6%


  Upper
                6.8%       6.7%   5.2%    5.2%    5.3%     5.1%    4.8%    4.5%     4.4%    5.1%   5.2%
 Quartile




                                                                                                          268
      19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                    - Part 2 Pg 145 of 175




Other: Finished Products
Mundipharma Payments to PPLP for Finished Products (1Q)




                                                                                          269
       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                     - Part 2 Pg 146 of 175




IACs Paid PPLP for Finished Products

Between 2008 and September 15, 2019, various foreign IACs
purchased $57MM of finished products from PPLP, including $51MM
from Mundipharma Laboratories GmbH. These sales were not
governed by written manufacturing supply agreements.
The sales of these products were priced at cost plus a 15% markup
from 2011 to 2015, and cost plus a 10% markup from 2016 to 2019.
In these transactions, PPLP was not disadvantaged, as the markups
received by PPLP during 2011–2019 (10% and 15%) were greater
than the markups earned by comparable companies in unrelated
party transactions.




                                                                                           270
                 19-23649-rdd         Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                          - Part 2 Pg 147 of 175




 Mundipharma Payments to PPLP for Finished Products

 From January 2008 to September 2019, certain foreign IACs and
 Purdue Pharma Canada paid PPLP $56.6MM for finished dosage
 OxyContin and MS Contin for sale in foreign markets, including:
      ─ $4.2MM relating to freight
      ─ $5.5MM relating to product markups
 The sales were not governed by a written manufacturing supply
 agreement.
      ─ 2008 to 2010: prices for foreign markets were extrapolated based on
        costs and markups in the U.S. market for those individual products
      ─ 2011 to 2015: prices were generally cost plus a 15% markup
      ─ 2016 to 2019: prices were generally cost plus a 10% markup




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 38, 203.
                                                                                                                271
                                     19-23649-rdd   Doc 3428-3    Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                                    - Part 2 Pg 148 of 175




 Foreign IACs Annual Payments to PPLP Totaled Approximately
 $56.6MM for Finished Dosage Products
                              $20


                              $18
                                                                                    $17.9

                              $16


                              $14
   Payments ($ in millions)




                              $12


                              $10


                               $8
                                                                                            $8.0

                               $6
                                                                                                    $6.2

                                                                                                             $4.9
                               $4
                                                                                                                    $4.2

                                                                                                                           $3.0
                               $2                                    $2.5
                                    $2.0                   $2.1             $2.2
                                           $1.7     $1.9

                               $0
                                    2008   2009     2010   2011     2012    2013    2014    2015    2016     2017   2018   2019



Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 38.
                                                                                                                                  272
                                      19-23649-rdd     Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                                           - Part 2 Pg 149 of 175




 Foreign IACs Payments to PPLP Totaled Approximately
 $56.6MM for Finished Dosage Products (by Entity)
                               $20
                                        Purdue Pharma Canada
                                        Mundipharma Research Limited
                               $18      Mundipharma NEAR EAST GmbH
                                        Mundipharma MEA GmbH                               $17.9
                                        Mundipharma LATAM GmbH
                               $16
                                        Mundipharma Laboratories GmbH
                                        Mundipharma DC B.C

                               $14
    Payments ($ in millions)




                               $12


                               $10


                                $8
                                                                                                    $8.0

                                $6
                                                                                                            $5.6

                                $4                                                                                  $3.6
                                                                                                                           $2.2

                                $2                                          $2.5                                                  $1.3
                                     $2.0                         $2.1              $2.2
                                              $1.7      $1.9

                                $0
                                     2008     2009      2010     2011       2012    2013    2014   2015    2016     2017   2018   2019



Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 203.
                                                                                                                                         273
                                   19-23649-rdd         Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59    Appendix B
                                                                       - Part 2 Pg 150 of 175




     Foreign IACs Payments to PPLP of $44.36MM for
     Finished Dosage Products (by Product, 2008 to 2016)
                           $20

                                 Senokot S               Senokot              Reformulated OXY           $17.9
                           $18   Oxycontin               MS Contin            Hydrocodone QD TR
                                 Gen Non-Product Spec    Dilaudid             Colace
                           $16


                           $14
Payments ($ in millions)




                           $12


                           $10

                                                                                                                    $8.0
                            $8
                                                                                                                              $6.2
                            $6


                            $4
                                                                                       $2.5
                                 $2.0                        $1.9      $2.1                       $2.2
                                              $1.7
                            $2


                            $0
                                 2008         2009           2010      2011            2012       2013   2014      2015       2016

     Source: (ZPURD_SD_ZSD_C06_Q024 Foreign Sales 2013 NC02.xlsm; ZPURD_SD_ZSD_C06_Q024 Foreign Sales 2014 NC02.xlsm;
     ZPURD_SD_ZSD_C06_Q024 Foreign Sales 2015 NC02.xlsm; ZPURD_SD_ZSD_C06_Q024 Foreign Sales 2016 NC02.xlsm; ZPURD_SD_ZSD_C06_Q024
     Foreign Sales 2008 NC02.xlsm; ZPURD_SD_ZSD_C06_Q024 Foreign Sales 2009 NC02.xlsm; ZPURD_SD_ZSD_C06_Q024 Foreign Sales 2010 NC02.xlsm;
     ZPURD_SD_ZSD_C06_Q024 Foreign Sales 2011 NC02.xlsm; ZPURD_SD_ZSD_C06_Q024 Foreign Sales 2012 NC02.xlsm.)
                                                                                                                                        274
            19-23649-rdd    Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                           - Part 2 Pg 151 of 175




Markup Analysis Using Comparable Transactions

PPLP was not disadvantaged, as the markups received (10% and
15%) were higher than third party markups based on comparables
analysis.
This analysis reviewed almost 1,000 potential comparables and
identified nine that are closest to the relevant transactions.
  ─ The interquartile ranges are summarized below



                2008       2009   2010    2011    2012     2013    2014    2015     2016    2017   2018


  Lower
               -0.2%       0.7%   1.1%    -0.1%   0.3%     0.9%    1.0%    1.3%     2.3%    1.2%   1.3%
 Quartile


 Median         3.3%       3.3%   2.6%    1.9%    1.6%     1.1%    2.2%    2.9%     3.6%    3.8%   3.6%


  Upper
                6.8%       6.7%   5.2%    5.2%    5.3%     5.1%    4.8%    4.5%     4.4%    5.1%   5.2%
 Quartile


                                                                                                          275
      19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                    - Part 2 Pg 152 of 175




Other: Finished Products
Mundipharma Payments to Rhodes Pharma for Finished
Dosage Products for the Latin American, Africa and Middle
East (“LAM”) Region (2B)




                                                                                          276
       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                     - Part 2 Pg 153 of 175




Mundipharma Payments to Rhodes Pharma for Finished
Dosage Products for the LAM Region
In 2016 and 2017, Rhodes Pharma provided finished dosage
products to Mundipharma’s Latin America, Asia Pacific, and Middle
East/Africa (“LAM”) region.
Mundipharma Near East GMBH paid $35,961 to Rhodes Pharma in
2016 for these products. This transaction was not governed by any
written agreements.
The finished dosage products were sold at cost plus a 22% markup.
Rhodes Pharma was not disadvantaged, as the markup received
(22%) was greater than the markups earned by comparable
companies in unrelated party transactions.




                                                                                           277
                19-23649-rdd       Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                       - Part 2 Pg 154 of 175




Mundipharma Payments to Rhodes Pharma for Finished
Dosage Products for the LAM Region
It is our understanding that Rhodes Pharma provided finished
dosage products to Mundipharma’s LAM region in 2016 and 2017
Mundipharma Near East GMBH paid $35,961 to Rhodes Tech in
2016 for finished products related to “Oxycodone/APAP
5MG/325MG tablets 100s”
Products were sold at a cost plus 22% markup, amounting to $6,485
in markup amounts.
It is our understanding that this was a one-off transaction.




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 244-246.
                                                                                                             278
            19-23649-rdd    Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                           - Part 2 Pg 155 of 175




Markup Analysis Using Comparable Transactions

Rhodes Pharma was not disadvantaged, as the markups received
(22%) were higher than comparable markups.
This analysis reviewed almost 1,000 potential comparables and
identified nine that come closest to the relevant transactions
  ─ Interquartile ranges are summarized below



                2008       2009   2010    2011     2012    2013    2014     2015    2016    2017   2018


  Lower
               -0.2%       0.7%   1.1%    -0.1%    0.3%    0.9%    1.0%     1.3%    2.3%    1.2%   1.3%
 Quartile


 Median         3.3%       3.3%   2.6%    1.9%     1.6%    1.1%    2.2%     2.9%    3.6%    3.8%   3.6%


  Upper
                6.8%       6.7%   5.2%    5.2%     5.3%    5.1%    4.8%     4.5%    4.4%    5.1%   5.2%
 Quartile



                                                                                                          279
      19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                    - Part 2 Pg 156 of 175




Other: Finished Products
Rhodes Pharma Payments to Mundipharma Laboratories
GmbH: Payments for Theophylline (2C)




                                                                                          280
       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                     - Part 2 Pg 157 of 175




Rhodes Pharma Payments to Mundipharma Laboratories
GmbH for Theophylline
On October 1, 2011, Rhodes Pharma entered into a supply
agreement with Mundipharma Laboratories GmbH for theophylline.
From October 1, 2011 to September 15, 2019, Rhodes Pharma paid
$5.3MM to Mundipharma Laboratories GmbH for theophylline
products. Rhodes Pharma agreed to pay listed prices subject to
periodic negotiated adjustments.
It is unclear whether Rhodes Pharma paid a markup for these
purchases. However, given the total transaction size and purchase
quantity, the potential net differential to Rhodes Pharma, which is
part of the Debtor Group, would likely be minimal, if any markups
paid by Rhodes Pharma were in excess of arm’s-length amounts.




                                                                                           281
                  19-23649-rdd          Doc 3428-3           Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                               - Part 2 Pg 158 of 175




Rhodes Pharma and Mundipharma Laboratories GmbH
Entered Into a Supply Agreement on October 1, 2011




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 247-248.
                                                                                                                     282
                                          19-23649-rdd        Doc 3428-3    Filed 08/05/21 Entered 08/05/21 15:09:59    Appendix B
                                                                              - Part 2 Pg 159 of 175




Rhodes Pharma Paid Mundipharma Laboratories GmbH
Approximately $5.3MM for 579,000 Theophylline Products
                                   $1.8                                                                                              200,000

                                                 Payment       Quantity
                                   $1.6                                                                                              180,000


                                                                                                                                     160,000
                                   $1.4
 Payment amounts ($ in millions)




                                                                                                                                     140,000
                                   $1.2




                                                                                                                                               Quantity purchased
                                                                                                                                     120,000
                                   $1.0

                                                                                                                                     100,000

                                   $0.8
                                                                                                                                     80,000

                                   $0.6
                                                                                                                                     60,000


                                   $0.4
                                                                                                                                     40,000


                                   $0.2                                                                                              20,000


                                   $0.0                                                                                              0
                                          2012         2013          2014       2015       2016       2017       2018       2019




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 249.
                                                                                                                                                                    283
      19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                    - Part 2 Pg 160 of 175




Other: Manufacturing Services
PPLP Payments to P.F. Laboratories (1E)




                                                                                          284
       19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                     - Part 2 Pg 161 of 175




PPLP Paid $18.7MM to P.F. Laboratories From 2008 to
2014
P.F. Laboratories (“PF Labs”) served as a manufacturing site for
PPLP. PF Labs was a backup production facility for MS Contin and
other products.
PPLP and PF Labs entered into a contract manufacturing
agreement on January 1, 1996. This agreement specified a 10%
markup on costs. From 2008 to 2014, PPLP paid $18.7MM to PF
Labs under the contract manufacturing agreement for MS Contin.
The 10% markup is an arm’s-length markup on cost of service
based on an analysis of comparable companies providing similar
services.
PF Labs closed in 2014, and the agreement was terminated.




                                                                                           285
                 19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                         - Part 2 Pg 162 of 175




PPLP and PF Labs Contract Manufacturing Agreement
Specifies Cost Plus 10%




Source: PPLP PF Laboratories Contract Manufacturing Agreement (Jan. 1, 1996), 1 and 5.
                                                                                                               286
                19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix B
                                                        - Part 2 Pg 163 of 175




PF Labs Background

PF Labs was a manufacturing site for PPLP from 2008–2014. It
manufactured OxyContin in both old and new abuse deterrent
formulations, Oxy IR products, and Uniphyl (Theophylline) products
for PPLP.
PPLP had two manufacturing sites between 2008 and 2014: PF
Labs in Totowa, NJ and Purdue Pharmaceuticals L.P. in Wilson, NC.
Both sites had the capability to manufacture MS Contin. During this
time PF Labs served as the backup facility for Purdue
Pharmaceuticals (Wilson) and produced only minimal quantities of
any products from 2010 until its closing in 2014
PF Labs last manufactured MS Contin products for PPLP in 2009.
Purdue Pharmaceuticals (Wilson) has continued to manufacture MS
Contin products since then.


Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 101-109. Per discussions with Purdue employees.
                                                                                                                              287
                                          19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                                        - Part 2 Pg 164 of 175




PPLP Paid $18.7MM Including $1.7MM in Markups to PF
Labs From 2008 to 2014
                                    $12

                                          $11.0                                                                         Markup

                                          $1.0                                                                          Manufacturing costs

                                    $10
 Invoiced amounts ($ in millions)




                                     $8




                                     $6


                                          $10.0          $4.6
                                                         $0.4
                                     $4




                                     $2                  $4.2
                                                                      $1.3
                                                                      $0.1          $0.7          $0.4           $0.2               $0.3
                                                                                    $0.1          $0.0           $0.0               $0.0
                                                                      $1.2
                                                                                    $0.7          $0.4                              $0.3
                                                                                                                 $0.2
                                     $0
                                          2008           2009         2010          2011          2012           2013               2014




Source: Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 101-109.
                                                                                                                                              288
            19-23649-rdd    Doc 3428-3    Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                            - Part 2 Pg 165 of 175




CMOs: Markup Analysis Using Comparables

10% markup is an arm’s-length markup on cost of service based on
our comparables analysis
This analysis reviewed more than 1,300 potential comparables and
identified eight that are closest to the relevant CMO transactions
    ─ Interquartile ranges are summarized below



                 2008      2009   2010     2011     2012    2013     2014    2015    2016    2017    2018



Lower Quartile   3.2%      2.8%   3.0%     4.0%     6.8%    7.6%    7.4%     6.3%    6.0%    6.6%    7.0%



   Median        3.9%      4.8%   6.6%     7.9%    10.2%   10.0%    9.8%     9.7%    8.9%    8.4%    8.6%



Upper Quartile   13.9%   15.9%    17.7%    18.6%   17.8%   17.5%    17.1%   17.5%    13.3%   13.6%   13.0%



                                                                                                             289
      19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                    - Part 2 Pg 166 of 175




Other: Manufacturing Services
PPLP Payments to Mundipharma International Limited (U.S.)
(1A)




                                                                                          290
          19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                        - Part 2 Pg 167 of 175




PPLP Paid $7.9MM for Manufacturing Services Support
from 2016 to September 15, 2019
PPLP entered into a manufacturing services support agreement with Mundipharma
International Limited (“MIL USA.”) on January 1, 2014. Pursuant to this agreement, PPLP
paid costs plus markups for MIL USA to streamline the supply chain of Sackler-owned
entities engaged in the sales of pharmaceutical products, and to evaluate opportunities to
reduce supply chain costs by insourcing or outsourcing products across the available IAC
global supply chain. These payments totaled $5.5MM between the first payment in January
2016 and September 15, 2019.
Mundipharma International Technical Operations Limited (“MITOL”) was created in 2018 to
take over MIL USA’s role. PPLP entered into a similar service agreement with MITOL on
August 3, 2018 and has since paid $2.4MM to MITOL for manufacturing support services.
In total, PPLP paid $7.9MM to MIL USA and MITOL from January 2016 to September 15,
2019. The average markup that PPLP paid to MIL USA is 6.0%, and the average markup
that PPLP paid to MITOL is 5.0%. The overall average markup that PPLP paid is 5.7%.
PPLP was not disadvantaged because the average markup is lower than the interquartile
of the arm’s-length markups on the costs of service charged by third-party CMOs. This is
consistent with the limited manufacturing support roles of both MIL USA and MITOL.




                                                                                              291
                19-23649-rdd        Doc 3428-3       Filed 08/05/21 Entered 08/05/21 15:09:59                  Appendix B
                                                       - Part 2 Pg 168 of 175




PPLP’s Agreement With MIL USA

MIL USA/MITOL was tasked to streamline the supply chain of Sackler-
owned entities engaged in the sales of pharmaceutical products, and to
evaluate opportunities to reduce supply chain costs by insourcing or
outsourcing products across the available IAC global supply chain. Their
roles include sourcing decisions for both PPLP U.S. products and ex-U.S.
products, and personnel were hired to coordinate, manage, expand, or
rationalize the global supply chain.
PPLP paid the associated costs identified in the Manufacturing Services
Agreement dated January 1, 2014 to MIL USA/MITOL, as follows:
     ─ PPLP paid travel, rent, service fees, and other miscellaneous expenses at cost;
       salary, bonus, and benefit expenses costs with a 7.5% markup; and accounting
       services, payroll, and tax preparation costs with a 10% markup
In 2018, MITOL was created to replace the previous MIL USA entity.
     ─ MITOL agreements are similar to prior MIL USA agreements
     ─ Generally reflect the same arrangements, markups, and terms


Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 22, 63–71. Mundipharma International Limited USA and Purdue
Pharma L.P. Services Agreement, January 1, 2014, page 4. Discussion with PPLP employees in the supply chain function. June 1, 2020.
                                                                                                                                                 292
                19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59                   Appendix B
                                                        - Part 2 Pg 169 of 175




PPLP Payments to MIL USA

MIL USA did not begin providing these services until 2015, and the first payment for
these services occurred in 2016. PPLP agreed to pay MIL USA’s costs plus a 10%
markup. Since January 2014, PPLP has paid $5.5MM in costs and markups to MIL
USA for manufacturing services support. However, the agreement terms regarding
advanced quarterly payments was not always followed.




The 10% markup was applied differently to specific expenses:
     ─ Cost plus a 7.5% markup: all salary, bonus, and benefit expenses
     ─ Cost plus a 10% markup: accounting services, payroll, and tax preparation costs
     ─ Billed at cost: travel, rent, service fees, and other miscellaneous expenses

Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 22, 63–71. Mundipharma International Limited USA. and Purdue
Pharma L.P. Services Agreement, January 1, 2014. Discussion with Purdue. June 1, 2020.

                                                                                                                                                  293
                19-23649-rdd        Doc 3428-3        Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                                        - Part 2 Pg 170 of 175




PPLP Payments to MITOL

On August 3, 2018, PPLP also entered into a service agreement
with MITOL. According to MITOL’s accounting records in SAP, PPLP
has paid $2.4MM to MITOL.




Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 22, 63–71.
                                                                                                              294
                                    19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59         Appendix B
                                                                  - Part 2 Pg 171 of 175




PPLP Payments to MIL USA and MITOL Total
Approximately $7.9MM
                             $3.0
                                                                                                                 MITOL        MIL USA



                             $2.5




                             $2.0                                                         $1.2
  Payments ($ in millions)




                             $1.5



                                          $2.3
                             $1.0
                                                                  $1.7
                                                                                          $1.4
                                                                                                                          $1.2
                             $0.5




                             $0.0
                                         2016                     2017                   2018                             2019

Source: AlixPartners, Intercompany and Non-Cash Transfers Analysis (May 28, 2020), 22, 65. Total MIL USA. payments: $5.5MM; Total MITOL payments:
$2.MM. Discussion between Bates White and Jonathan Carlisle, Asc. Director Finance Purdue Pharma L.P. June 1, 2020.

                                                                                                                                                    295
                19-23649-rdd         Doc 3428-3         Filed 08/05/21 Entered 08/05/21 15:09:59                     Appendix B
                                                          - Part 2 Pg 172 of 175




Summary by Cost Category with Varying Markup: 2015–
2019
The average markup that PPLP paid to MIL USA is 6.0%, and the average
markup that PPLP paid to MITOL is 5.0%. The overall average markup is
5.7%.
              Entity                                            Item                                                Amount
                                   Costs Plus a 10% Markup
                                                                                                                     $14,686
                                      (accounting and tax related expenses)
                                   Costs Plus a 7.5% Markup
                                                                                                                   $4,398,725
                                      (salary and benefits related expenses)
             MIL USA
                                   Costs With no Markup
                                                                                                                   $1,074,395
                                      (travel, rent, and misc. expenses)
                                    MIL Total                                                                      $5,487,805
                                   Costs Plus a 10% Markup
                                                                                                                     $15,910
                                      (accounting and tax related expenses)
                                   Costs Plus a 7.5% Markup
              MITOL                                                                                                $1,622,435
                                      (salary and benefits related expenses)
                                   Costs With no Markup
                                                                                                                    $772,773
                                      (travel, rent, and misc. expenses)
                                   MITOL Total                                                                     $2,411,118

                                     Total                                                                         $7,898,923


Source: Purdue data. Note: Company 543 refers to MILD; Company 544 refers to MITOL. Items charged out at cost plus a 7.5% markup include all salary,
bonus, and benefit expenses. Items charged out at cost plus a 10% markup include accounting services, payroll, and tax preparation costs. Items charged
out at cost include travel, rent, service fees, and other miscellaneous expenses.
                                                                                                                                                          296
        19-23649-rdd   Doc 3428-3    Filed 08/05/21 Entered 08/05/21 15:09:59     Appendix B
                                       - Part 2 Pg 173 of 175




Markup Analysis Using Comparable Transactions

PPLP was not disadvantaged because the average markup is lower than
the interquartile of the arm’s-length markups on the costs of service charged
by third-party CMOs. This is consistent with the limited manufacturing
support roles of both MIL USA and MITOL.
This analysis reviewed more than 1,300 potential comparables and
identified eight that come closest to the relevant CMO transactions
  ─ Interquartile ranges are summarized below


                                    2015         2016          2017             2018


          Lower Quartile            6.3%         6.0%          6.6%             7.0%

             Median                 9.7%         8.9%          8.4%             8.6%

          Upper Quartile            17.5%        13.3%         13.6%        13.0%




                                                                                               297
      19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                    - Part 2 Pg 174 of 175




Other: Manufacturing Services
PPLP and PPTI Payments to Purdue Pharma Canada for
Manufacturing and Packaging Services (1M)




                                                                                          298
        19-23649-rdd   Doc 3428-3   Filed 08/05/21 Entered 08/05/21 15:09:59   Appendix B
                                      - Part 2 Pg 175 of 175




PPLP Paid $41MM to Purdue Pharma Canada for Supply
Manufacturing Costs
On September 1, 2009, PPLP entered into a supply agreement for
manufacturing and packaging of pharmaceutical products with Purdue
Pharma Canada. It agreed to pay listed prices subject to annual
adjustments. PPLP does not have information about whether a markup was
charged for these services from Purdue Pharma Canada. This agreement
was amended four times on November 18, 2013; December 31, 2014;
December 31, 2016; and September 10, 2018.
Under this agreement, PPLP paid Purdue Pharma Canada $41.1MM from
September 1, 2009 to September 15, 2019. Avrio Health L.P., a subsidiary
of PPLP, paid Purdue $9.9MM, and Purdue Pharma Technologies Inc.
(“PPTI”) paid the remaining $31.2MM.
Any potential net differential to PPLP, if markups paid were above an arm’s-
length amount, likely would be minimal, as markups charged are generally
in the 10% range (i.e., less than $5MM), consistent with market
benchmarks.


                                                                                            299
